


EXHIBIT 10.1




[wf.jpg]

--------------------------------------------------------------------------------



CREDIT AGREEMENT


Dated as of May 27, 2015


by and among


LGI HOMES, INC., a Delaware corporation,
as Borrower


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6,
as Lenders


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


______________________________________________________


WELLS FARGO SECURITIES, LLC,
as sole Lead Arranger and sole Bookrunner


and


DEUTSCHE BANK SECURITIES INC. AND FIFTH THIRD BANK,
as Documentation Agents







--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

Table of Contents






 
 
Page
ARTICLE I
Definitions
1


Section 1.1
Definitions
1


Section 1.2
General; References to Central Time
31


Section 1.3
Financial Attributes of Non-Wholly Owned Subsidiaries
32


 
 
 
ARTICLE II
Credit Facility
32


Section 2.1
Revolving Loans
32


Section 2.2
Reserved
33


Section 2.3
Reserved
33


Section 2.4
Letters of Credit
33


Section 2.5
Reserved
37


Section 2.6
Rates and Payment of Interest on Loans
37


Section 2.7
Number of Interest Periods
38


Section 2.8
Repayment of Loans
38


Section 2.9
Prepayments
38


Section 2.10
Continuation
39


Section 2.11
Conversion
40


Section 2.12
Notes
40


Section 2.13
Voluntary Reductions of the Revolving Commitment
40


Section 2.14
Extension of Revolving Loan Termination Date
41


Section 2.15
Expiration Date of Letters of Credit Past Revolving Commitment Termination
42


Section 2.16
Amount Limitations
42


Section 2.17
Increase in Revolving Commitments
43


Section 2.18
Funds Transfer Disbursements
44


 
 
 
ARTICLE III
Payments, Fees and Other General Provisions
44


Section 3.1
Payments
44


Section 3.2
Pro Rata Treatment
45


Section 3.3
Sharing of Payments, Etc
45


Section 3.4
Several Obligations
46


Section 3.5
Fees
46


Section 3.6
Computations
47


Section 3.7
Usury
47


Section 3.8
Statements of Account
47


Section 3.9
Defaulting Lenders
48


Section 3.10
Taxes
51


 
 
 
ARTICLE IV
Borrowing Base Properties
55


Section 4.1
Eligibility of Properties
55


Section 4.2
Unsecured Loan    
55


Section 4.3
Grant of Springing Liens
56


Section 4.4
Reserved
60




 
i
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
                                                
                                        

 
 
Page
Section 4.5
Partial Releases
62


Section 4.6
Release of Guarantors
62


Section 4.7
Frequency of Appraisals
63


Section 4.8
Frequency of Calculations of Borrowing Base
65


Section 4.9
Inspections
65


 
 
 
ARTICLE V
Yield Protection, Etc
65


Section 5.1
Additional Costs; Capital Adequacy
65


Section 5.2
Suspension of LIBOR Loans
67


Section 5.3
Illegality
67


Section 5.5
Treatment of Affected Loans
68


Section 5.6
Affected Lenders    
69


Section 5.7
Change of Lending Office    
69


Section 5.8
Assumptions Concerning Funding of LIBOR Loans    
69


 
 
 
ARTICLE VI
Conditions Precedent    
69


Section 6.1
Initial Conditions Precedent
69


Section 6.2
Conditions Precedent to All Loans and Letters of Credit
72


Section 6.3
Conditions Precedent to a Property becoming a Borrowing Base Property
72


 
 
 
ARTICLE VII
Representations and Warranties
73


Section 7.1
Representations and Warranties
73


Section 7.2
Survival of Representations and Warranties, Etc
79


 
 
 
ARTICLE VIII
Affirmative Covenants
80


Section 8.1
Preservation of Existence and Similar Matters
80


Section 8.2
Compliance with Applicable Law
80


Section 8.3
Maintenance of Property    
80


Section 8.4
Conduct of Business
80


Section 8.5
Insurance
80


Section 8.6
Payment of Taxes and Claims
82


Section 8.7
Books and Records; Inspections
82


Section 8.8
Use of Proceeds    
82


Section 8.9
Environmental Matters
83


Section 8.10
Further Assurances
83


Section 8.11
Material Contracts
83


Section 8.12
Statements and Projections of the Loan Parties    
84


Section 8.13
Exchange Listing    
84


Section 8.14
Guarantors
84


Section 8.15
Collateral
84


 
 
 
ARTICLE IX
Information
86




 
ii
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
                                                
                                        

 
 
Page
Section 9.1
Quarterly Financial Statements
86


Section 9.2
Year‑End Statements
86


Section 9.3
Compliance Certificate    
86


Section 9.4
Other Information
86


Section 9.5
Electronic Delivery of Certain Information    
89


Section 9.6
Public/Private Information    
90


Section 9.7
USA Patriot Act Notice; Compliance
90


 
 
 
ARTICLE X
Negative Covenants
90


Section 10.1
Financial Covenants
90


Section 10.2
Negative Pledge    
91


Section 10.3
Restrictions on Intercompany Transfers    
91


Section 10.4
Merger, Consolidation, Sales of Assets and Other Arrangements
92


Section 10.5
Subordinated Debt Prepayments; Amendments
92


Section 10.6
Permitted Indebtedness    
93


Section 10.7
Plans    
94


Section 10.8
Fiscal Year
95


Section 10.9
Modifications of Organizational Documents and Material Contracts    
95


Section 10.10
Transactions with Affiliates
95


Section 10.11
Environmental Matters
95


Section 10.12
Derivatives Contracts
95


 
 
 
ARTICLE XI
Default    
96


Section 11.1
Events of Default    
96


Section 11.2
Remedies Upon Event of Default
99


Section 11.3
Reserved
100


Section 11.4
Marshaling; Payments Set Aside
100


Section 11.5
Allocation of Proceeds
101


Section 11.6
Letter of Credit Collateral Account    
101


Section 11.7
Performance by Administrative Agent
102


Section 11.8
Rights Cumulative
103


 
 
 
ARTICLE XII
The Administrative Agent    
103


Section 12.1
Appointment and Authorization
103


Section 12.2
Administrative Agent as Lender
 
Section 12.3
Collateral Matters; Protective Advances
105


Section 12.4
Post-Foreclosure Plans
106


Section 12.5
Approvals of Lenders
107


Section 12.6
Notice of Events of Default
107


Section 12.7
Administrative Agent’s Reliance
107


Section 12.8
Indemnification of Administrative Agent
108


Section 12.9
Lender Credit Decision, Etc
109




 
iii
 




--------------------------------------------------------------------------------

Table of Contents
(continued)
                                                
                                        

 
 
Page
Section 12.10
Successor Administrative Agent
110


Section 12.11
Titled Agents
110


Section 12.12
Specified Derivatives Contracts; Specified Derivatives Providers
111


 
 
 
ARTICLE XIII
Miscellaneous
111


Section 13.1
Notices
111


Section 13.2
Expenses
113


Section 13.3
Stamp, Intangible and Recording Taxes
114


Section 13.4
Setoff
114


Section 13.5
Litigation; Jurisdiction; Other Matters; Waivers
115


Section 13.6
Successors and Assigns
116


Section 13.7
Amendments and Waivers    
120


Section 13.8
Nonliability of Administrative Agent and Lenders
122


Section 13.9
Confidentiality
122


Section 13.10
Indemnification
123


Section 13.11
Termination; Survival
124


Section 13.12
Severability of Provisions
124


Section 13.13
GOVERNING LAW
125


Section 13.14
Counterparts
125


Section 13.15
Obligations with Respect to Loan Parties and Subsidiaries
125


Section 13.16
Independence of Covenants
125


Section 13.17
Limitation of Liability
125


Section 13.18
Entire Agreement
125


Section 13.19
Construction
126


Section 13.20
Headings
126






 
iv
 




--------------------------------------------------------------------------------








SCHEDULE I
Commitments

SCHEDULE 1.1(a)
List of Loan Parties

SCHEDULE 4.1
Borrowing Base Property

SCHEDULE 7.1(b)
Ownership Structure

SCHEDULE 7.1(f)
Properties

SCHEDULE 7.1(g)
Indebtedness and Guaranties

SCHEDULE 7.1(h)
Material Contracts

SCHEDULE 7.1(i)
Litigation

SCHEDULE 7.1(r)
Affiliate Transactions





EXHIBIT A
Form of Assignment and Assumption Agreement

EXHIBIT B
Form of Borrowing Base Certificate

EXHIBIT C
Form of Hazardous Materials Indemnity Agreement

EXHIBIT D
Form of Guaranty

EXHIBIT E
Reserved

EXHIBIT F
Form of Notice of Borrowing

EXHIBIT G
Form of Notice of Continuation

EXHIBIT H
Form of Notice of Conversion

EXHIBIT I
Reserved

EXHIBIT J
Form of Revolving Note

EXHIBIT K
Reserved

EXHIBIT L
Reserved

EXHIBIT M
Form of Disbursement Instruction Agreement

EXHIBIT N
Form of Compliance Certificate

EXHIBITS O-1-O-4
Forms of U.S. Tax Compliance Certificates

EXHIBIT P
Permitted Markets








v

--------------------------------------------------------------------------------




THIS CREDIT AGREEMENT (this “Agreement”) dated as of May 27, 2015 by and among
LGI HOMES, INC., a corporation formed under the laws of the State of Delaware
(the “Borrower”), each of the financial institutions initially a signatory
hereto together with their successors and assignees under Section 13.6 (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), with WELLS FARGO SECURITIES, LLC, as sole Lead
Arranger and sole Bookrunner (in such capacities, the “Arranger”) and DEUTSCHE
BANK SECURITIES INC. and FIFTH THIRD BANK (the “Documentation Agents”).
WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower a revolving credit facility in the initial amount
of $225,000,000.00 on the terms and conditions contained herein. The revolving
credit facility includes a $15,000,000.00 letter of credit subfacility on the
terms and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I DEFINITIONS
Section 1.1 Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
“Actual Costs” shall mean, with respect to the acquisition of Land Held for
Development, the acquisition and development of Lots Under Development, the
acquisition of a Finished Lot or the construction of a Housing Unit on a Lot for
a Model Housing Unit, Speculative Housing Unit or Presold Housing Unit, as
applicable, the amount that Borrower or any Subsidiary Guarantor has actually
expended (to the extent such expenditures shall ultimately constitute costs of
sales in accordance with GAAP, but it any event excluding general administrative
corporate overhead) as of the last day of the most recent calendar month with
respect to which Borrower is required to have delivered a certificate pursuant
to Section 9.4(d), for:
(a)    the acquisition of such Land Held for Development;
(b)    the acquisition and development of such Lots Under Development;
(c)    the acquisition of such Finished Lot; or
(d)    the construction of such Housing Unit on a Lot for a Model Housing Unit,
Speculative Housing Unit or Presold Housing Unit.
“Additional Costs” has the meaning given that term in Section 5.1(b).
“Adjusted Appraised Value” means, with respect to each individual Housing Unit,
(a) the fair market value of the Floor Plan of such Housing Unit, as determined
by the Appraisal, (b) plus or minus, as the case may be, the fair market value
of any major structural changes (e.g., basement or garage) included or not
included in such individual Housing Unit, as such values are set forth in the
Appraisal; provided, however, any adjustment pursuant to subclause (b) is
subject to Administrative Agent’s prior approval.

- 1 -

--------------------------------------------------------------------------------




“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.10.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affected Lender” has the meaning given that term in Section 5.6.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless
explicitly set forth to the contrary, a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means the percentage rate set forth below corresponding to
the “Leverage Ratio” as determined in accordance with the definition thereof:


Level
Leverage Ratio
Applicable Margin for LIBOR Loans
Applicable Margin for Base Rate Loans
1
Less than or equal to 50%
3.00%
3.00%
2
Greater than 50% but less than 60%
3.25%
3.25%
3
Greater than or equal to 60%
3.50%
3.50%



The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 9.3. Any
adjustment to the Applicable Margin shall be effective as of the first (1st) day
of the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3, the Applicable Margin shall equal the
percentages corresponding to Level 3 until the first (1st) day of the calendar
month immediately following the month that the required Compliance Certificate
is delivered. Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Administrative Agent first
determines the

- 2 -

--------------------------------------------------------------------------------




Applicable Margin for Loans as set forth above, the Applicable Margin shall be
determined based on Level 2. Thereafter, such Applicable Margin shall be
adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.6(c).
“Appraisal” means, with respect to any Property, an appraisal prepared by a
M.A.I. (or other qualified appraiser acceptable to Administrative Agent)
commissioned by and addressed to Administrative Agent (acceptable to
Administrative Agent as to form, substance and appraisal date), having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation FIRREA.
“Appraised Value” means, with respect to any Property, the applicable value of
such Property as reflected in the most recent Appraisal of such Property as the
same may have been adjusted by Administrative Agent based upon its internal
review of such Appraisal which is based on criteria and factors then generally
used and considered by Administrative Agent in determining the value of similar
real estate properties (and after adjustment for any senior liens and regular
and special tax assessments), which review shall be conducted prior to
acceptance of such Appraisal by Administrative Agent. “Appraised Value” shall be
determined as follows:
Borrowing Base Property Type
Appraisal Basis
Presold Housing Unit
the Adjusted Appraised Value for such Presold Housing Unit
Speculative Housing Unit
the Adjusted Appraised Value for such Speculative Housing Unit
Model Housing Unit
the Adjusted Appraised Value for such Model Housing Unit
Finished Lot
“as-is” value
Lot Under Development
(i) “as is” value and (ii) hypothetical “as if complete” value;
Land Held for Development
“as-is” value



“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.
“Approved Sales Contract” means a bona fide, legally binding, enforceable
contract for the sale of a Housing Unit, between Borrower (or a Subsidiary of
Borrower), as seller, and a thirty party unrelated to Borrower, as buyer, with
respect to which (i) the form and substance of such contract shall be normal and
customary for that market, (ii) to the extent permitted by local law, a
non-refundable market based earnest money deposit consistent with similar
product type has been received by Borrower, and (iii) Borrower has received
sufficient information that would indicate that such buyer has (A) submitted a
mortgage loan application to a qualified single family mortgage lender for the
financing of the acquisition of such Home, and (B) such single family mortgage
lender has or can provide evidence that buyer is qualified for the financing
designated in the contract. Notwithstanding the foregoing, if after the date of
such contract any of the aforementioned conditions cease to exist, then such
contract shall thereafter no longer be deemed an Approved Sales Contract.
Administrative Agent reserves the right to periodically audit Borrower’s records
to ensure that any Housing Unit designated as a Pre-Sold Housing Unit satisfies
all of the conditions referenced above.
“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

- 3 -

--------------------------------------------------------------------------------




“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half percent
(1.50%).
“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.
“Borrower Information” has the meaning given that term in Section 2.6(c).
“Borrowing Base” shall mean an amount equal to the sum of the Borrowing Base
Values of the Borrowing Base Properties as determined from time to time in
accordance with this Agreement. Notwithstanding anything to the contrary
contained herein:
(a)    the aggregate Borrowing Base Value of Land Held for Development shall not
exceed at any time twenty percent (20%) of the Borrowing Base (and any amount in
excess of such limitation shall be excluded from the calculation of Borrowing
Base);
(b)    (i) through December 31, 2016, the aggregate Borrowing Base Value of Land
Held for Development, Lots Under Development and Finished Lots shall not exceed
at any time fifty-five percent (55%) of the Borrowing Base (and any amount in
excess of such limitation shall be excluded from the calculation of Borrowing
Base) and (ii) after December 31, 2016, the aggregate Borrowing Base Value of
Land Held for Development, Lots Under Development and Finished Lots shall not
exceed at any time forty-five percent (45%) of the Borrowing Base (and any
amount in excess of such limitation shall be excluded from the calculation of
Borrowing Base);
(c)    the aggregate Borrowing Base Value of Speculative Housing Units and Model
Housing Units shall not exceed at any time sixty-five percent (65%) of the
aggregate of the Borrowing Base Value of Speculative Housing Units, Model
Housing Units and Presold Housing Units (and any amount in excess of such
limitation shall be excluded from the calculation of Borrowing Base); and
“Borrowing Base Certificate” means a report in substantially the form of
Exhibit B, certified by the chief executive officer or the chief financial
officer of the Borrower, setting forth the calculations required to establish
the Borrowing Base Value for each Borrowing Base Asset and the Borrowing Base
for all Borrowing Base Properties as of a specified date, all in form and detail
satisfactory to the Administrative Agent.
“Borrowing Base Property” means Eligible Property that the Administrative Agent
and the Lenders have agreed to include in calculations of the Borrowing Base
pursuant to Section 4.1. A Property shall be excluded from the determination of
the Borrowing Base if at any time such Property shall cease to be an Eligible
Property.

- 4 -

--------------------------------------------------------------------------------




“Borrowing Base Values” means, with respect to a Borrowing Base Property
(subject to any additional limitations set forth in the definition of “Borrowing
Base”), an amount equal to:
(a)    At all times prior to the occurrence of a Trigger Event:
(i)    For Land Held for Development, fifty percent (50%) of the Actual Cost;
provided, however, the Borrowing Base Value for any Land Held for Development
included in the Borrowing Base as Land Held for Development for more than
twenty-four (24) months shall be thirty percent (30%) of Actual Cost; provided,
further, however, any Land Held for Development included in the Borrowing Base
as Land Held for Development for more than thirty-six (36) months shall be
excluded from the Borrowing Base, plus
(ii)    For Lots Under Development, sixty-five percent (65%) of the Actual
Costs; provided, however, that any Lots Under Development shall be excluded from
this clause (ii) if either (1) no physical development activity has occurred on
such Lot Under Development for nine (9) months or (2) such Lots Under
Development are Land Held for Development and are not being physically developed
into Finished Lots within six (6) months following the date that such Land Held
for Development was first included in the Borrowing Base as a “Lot Under
Development;” provided, further, however, any Lots Under Development included in
the Borrowing Base as Lots Under Development for more than thirty-six (36)
months shall be excluded from the Borrowing Base, plus
(iii)    For Finished Lots, seventy percent (70%) of the Actual Costs; provided,
however, the Borrowing Base Value for any Finished Lot shall decrease by five
percent (5%) every six (6) months after any Finished Lots have been included in
the Borrowing Base as a Finished Lot for more than eighteen (18) months (i.e.,
the first such reduction in Borrowing Base Value shall occur at month nineteen
(19), and the second such reduction shall occur at month twenty-five (25), and
so on); provided, further, however, any Finished Lots included in the Borrowing
Base as Finished Lots for more than thirty-six (36) months shall be excluded
from the Borrowing Base, plus
(iv)    For Presold Housing Units, eighty-five percent (85%) of the Actual
Costs, plus
(v)    For Speculative Housing Units, eighty percent (80%) of the Actual Costs;
provided, however, any Speculative Housing Units included in the Borrowing Base
as Speculative Housing Units for more than eighteen (18) months shall be
excluded from the Borrowing Base, plus
(vi)    For Model Housing Units, eighty percent (80%) of the Actual Costs;
provided, however, the Borrowing Base Value for any Model Housing Unit shall
decrease by five percent (5%) every six (6) months after any Model Housing Units
have been included in the Borrowing Base as a Model Housing Unit for more than
twenty-four (24) months (i.e., the first such reduction in Borrowing Base Value
shall occur at month twenty-five (25), and the second such reduction shall occur
at month thirty-one (31), and so on).
(b)    At all times after to the occurrence of a Trigger Event:
(i)    For Land Held for Development, the lesser of (a) fifty percent (50%) of
the Actual Costs and (b) fifty percent (50%) of the Appraised Value for Land
Held for Development; provided, however, the Borrowing Base Value for any Land
Held for Development included in the Borrowing Base as Land Held for Development
for more than twenty-four (24) months shall be the

- 5 -

--------------------------------------------------------------------------------




lesser of (x) thirty percent (30%) of the Actual Costs and (b) thirty percent
(30%) of the Appraised Value for Land Held for Development; provided, further,
however, any Land Held for Development included in the Borrowing Base as Land
Held for Development for more than thirty-six (36) months shall be excluded from
the Borrowing Base, plus
(ii)    For Lots Under Development, the lesser of (a) sixty-five percent (65%)
of the Actual Costs and (b) sixty-five percent (65%) of the Appraised Value for
Lots Under Development; provided, however, the Appraised Value for Lots Under
Development for purposes of calculating the Borrowing Base shall be equal to (Y)
to the extent such Lots are being actively developed, (1) the hypothetical “as
if complete” market value set forth in the applicable Appraisal multiplied by
(2) the percentage of development completed with respect to such Lots (i.e., the
development costs expended to date with respect to such Lots divided by the
development budget with respect to such Lots) which such percentage shall not
exceed one hundred percent (100%), and (Z) to the extent such Lots are not being
actively developed, the “as-is” value set forth in the applicable Appraisal;
provided further, however, that any Lots Under Development shall be excluded
from this clause (ii) if either (1) no physical development activity has
occurred on such Lot Under Development for six (6) months or (2) such Lots Under
Development are Land Held for Development and are not being physically developed
into Finished Lots within six (6) months following the date that such Land Held
for Development was first included in the Borrowing Base as a “Lot Under
Development;” provided, further, however, any Lots Under Development included in
the Borrowing Base as Lots Under Development for more than thirty-six (36)
months shall be excluded from the Borrowing Base, plus
(iii)    For Finished Lots, the lesser of (a) seventy-five percent (75%) of the
Actual Costs and (b) seventy-five percent (75%) of the Appraised Value for
Finished Lots; provided, however, the Borrowing Base Value for any Finished Lot
shall decrease by five percent (5%) (for each of the percentages described in
subclauses (a) and (b) above) every six (6) months after any Finished Lot has
been included in the Borrowing Base as a Finished Lot for more than eighteen
(18) months (i.e., the first such reduction in Borrowing Base Value shall occur
at month nineteen (19), and the second such reduction shall occur at month
twenty-five (25), and so on); provided, further, however, any Finished Lots
included in the Borrowing Base as Finished Lots for more than thirty-six (36)
months shall be excluded from the Borrowing Base, plus
(iv)    For Presold Housing Units, the lesser of (a) one hundred percent (100%)
of the Actual Costs, and (b) eighty percent (80%) of the Appraised Value of
Presold Housing Units; provided, however, the Appraised Value for each Presold
Housing Unit for purposes of calculating the Borrowing Base shall be equal to
(1) the Appraised Value for such Presold Housing Unit multiplied by (2) the
percentage of construction completed with respect to such Housing Units (i.e.,
the construction costs expended to date with respect to such Housing Units
divided by the construction budget with respect to such Housing Units), which
such percentage shall not exceed one hundred percent (100%), plus
(v)    For Speculative Housing Units, the lesser of (a) one hundred percent
(100%) of the Actual Costs, and (b) eighty percent (80%) of the Appraised Value
for Speculative Housing Units; provided, however, the Appraised Value for any
Speculative Housing Unit that has been included in the Borrowing Base as any
Collateral Category for more than twelve (12) months shall be seventy-five
percent (75%) of the Appraised Value of Speculative Housing Units; provided,
further, however, the Appraised Value for each Speculative Housing Unit for
purposes of calculating the Borrowing Base shall be equal to (1) the Appraised
Value for such Speculative Housing Unit

- 6 -

--------------------------------------------------------------------------------




multiplied by (2) the percentage of construction completed with respect to such
Housing Units (i.e., the construction costs expended to date with respect to
such Housing Units divided by the construction budget with respect to such
Housing Units), which such percentage shall not exceed one hundred percent
(100%); provided, further, however, any Speculative Housing Units included in
the Borrowing Base as Speculative Housing Units for more than eighteen (18)
months shall be excluded from the Borrowing Base, plus
(vi)    For Model Housing Units, the lesser of (a) one hundred percent (100%) of
the Actual Costs and (b) seventy-five percent (75%) of the Appraised Value for
Model Housing Units; provided, however, the Borrowing Base Value for any Model
Housing Unit shall decrease by five percent (5%) (for each of the percentages
described in subclauses (a) and (b) above) every six (6) months after any Model
Housing Unit has been included in the Borrowing Base as a Model Housing Unit for
more than twenty-four (24) months (i.e., the first such reduction in Borrowing
Base Value shall occur at month twenty-five (25), and the second such reduction
shall occur at month thirty-one (31), and so on); provided, further, however,
the Appraised Value for each Model Housing Unit for purposes of calculating the
Borrowing Base shall be equal to (1) the Appraised Value for such Model Housing
Unit multiplied by (2) the percentage of construction completed with respect to
such Housing Units (i.e., the construction costs expended to date with respect
to such Housing Units divided by the construction budget with respect to such
Housing Units), which such percentage shall not exceed one hundred percent
(100%).
(c)    Following the occurrence of a Trigger Event, until the date that is
ninety (90) days following the occurrence of such Trigger Event, the Borrowing
Base Value for a Borrowing Base Property shall continue to be calculated based
on the Actual Cost of such Property until such time as Borrower has caused to be
delivered to Administrative Agent an Appraisal for such Property in accordance
with Section 4.3.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.
“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

- 7 -

--------------------------------------------------------------------------------




“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven (7) days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.
“CDD Debt” means "low-floater" tax-exempt municipal bonds or other type of bond
authorized by assessment district, improvement district or other community
facilities district, to finance the development, construction and installation
of infrastructure improvements on any Borrowing Base Property and off-site
infrastructure improvements for the benefit of the project related to such
Borrowing Base Property in connection with the development of the Borrowing Base
Property, including without limitation roadway improvements, streets and utility
lines and facilities.
“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document or Specified Derivatives Contract to which it is a party,
and includes, without limitation, all property subject to a Lien created by a
Security Document.
“Collateral Category” shall mean each of Land Held for Development, Lots under
Development, Finished Lots, Model Housing Units, Pre-Sold Housing Units and
Speculative Housing Units.
“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning given that term in Section 9.3.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Earnings” shall mean, for any period, the amount which would be
set forth opposite the caption “net income” (or any like caption) in a
consolidated statement of income or operations of Borrower and its Subsidiaries
for such period prepared in accordance with GAAP.
“Continue,” “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

- 8 -

--------------------------------------------------------------------------------




“Contract Sale Price” means the sales price reflected in the Approved Sales
Contract, as such sales price may be adjusted in accordance with the terms of
such contract.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert,” “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan, and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 11.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due; (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower); or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with

- 9 -

--------------------------------------------------------------------------------




immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, and each Lender.
“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.
“Derivatives Value” means, in respect of any one or more Derivatives Contracts,
after taking into account the effect of any legally enforceable netting
agreement or provision relating thereto, (a) for any date on or after the date
such Derivatives Contracts have been terminated or closed out, the termination
amount or value determined in accordance therewith, and (b) for any date prior
to the date such Derivatives Contracts have been terminated or closed out, the
then-current mark-to-market value for such Derivatives Contracts, determined
based upon one or more mid-market quotations or estimates provided by any
recognized dealer in Derivatives Contracts (which may include the Administrative
Agent, any Lender, any Specified Derivatives Provider or any Affiliate of any of
them).
“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit M to be executed and delivered by the Borrower pursuant to
pursuant to Section 6.1(a)(xi), as the same may be amended, restated or modified
from time to time with the prior written approval of the Administrative Agent.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, with respect to a Person for any period and without duplication:
net income (loss) of such Person for such period determined on a consolidated
basis excluding the following (but only to the extent included in determining
net income (loss) for such period): (i) depreciation and amortization;
(ii) Interest Expense; (iii) income tax expense; (iv) extraordinary or
nonrecurring items (excluding any real estate impairments); and (v) other items
as approved by the Administrative Agent in its reasonable discretion. EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805 and ASC 840. For purposes of this definition, nonrecurring items shall
be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.
“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).
“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is located on Entitled Land and constitutes Land
Held for Development, Lots Under Development, Finished Lots, Presold Housing
Units, Speculative Housing Units or Model Housing Units; (b) such Property is
owned in fee simple by the Borrower or Subsidiary Guarantor; (c) such Property
is located in a Permitted Market; (d) with respect to such Property, no payment
or other material default by Borrower or a Subsidiary

- 10 -

--------------------------------------------------------------------------------




Guarantor in the payment or performance of any assessment district obligations,
special facility obligations or other similar obligations has occurred and is
continuing with respect to such Property); (e) such Property is not subject to
any Liens other than Permitted Liens; and (f) if a Trigger Event has occurred
(and the initial 90 day period after the occurrence of such Trigger Event or
such longer period as Administrative Agent shall agree in its reasonable
discretion has lapsed), such Property is subject to an enforceable recorded
Mortgage and the Mortgage Requirements have been satisfied with respect to such
Property.
“Entitled Land” shall mean Residential Land owned 100% by Borrower or by any
Subsidiary Guarantor in fee simple with respect to which (i) all requisite
zoning requirements and land use requirements for such Land’s then current use
and state of development have been satisfied and (ii) Borrower has sole control
and management rights. “Entitled Land” shall include all Land Held for
Development, Lots Under Development and Finished Lots.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages, contribution, indemnification cost recovery, compensation or injunctive
relief resulting from Hazardous Materials or arising from alleged injury or
threat of injury to human health or the environment.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials, including, without limitation, the following: Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United
States Environmental Protection Agency, any applicable rule of common law and
any judicial interpretation thereof relating primarily to the environment or
Hazardous Materials, and any analogous or comparable state or local laws,
regulations or ordinances that concern Hazardous Materials or protection of the
environment.
“Equity Interest” means, with respect to any Person, (a) any share of capital
stock of (or other ownership or profit interests in) such Person; (b) any
warrant, option or other right for the purchase or other acquisition from such
Person of any share of capital stock of (or other ownership or profit interests
in) such Person, whether or not certificated; (c) any security convertible into
or exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests); and (d)
any other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

- 11 -

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within thirty (30) days or the filing pursuant to
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard; (g) any other event or
condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or the imposition of liability under
Section 4069 or 4212(c) of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time, or both, or any other
condition has been satisfied.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 31 of the Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political

- 12 -

--------------------------------------------------------------------------------




subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to an Applicable Law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 5.6) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.10, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10(g); and
(d) any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Credit Agreement dated April 28,
2014, by and among, inter alia, Borrower, the lenders from time to time party
thereto and Texas Capital Bank, National Association, as administrative agent.
“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions, and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent, provided
that if the relevant screen rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Fee Letter” means that certain fee letter dated as of April 8, 2015, by and
between the Borrower and the Administrative Agent.
“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.
“Finished Lots” means, Entitled Land (i) that has been legally subdivided for
the construction of Housing Units, (ii) that has been graded substantially in
accordance with all grading plans approved by the applicable agencies and
contains level building pads (except for any fine or precise grading to be
completed immediately prior to vertical construction), (iii) that has all water,
sewer, electrical and other utility services for planned residences installed
and stubbed to the lot behind the sidewalk, (iv) that has all storm drain,
sewer, curb, gutter, sidewalk and pavement for public access constructed and
installed, except for any final

- 13 -

--------------------------------------------------------------------------------




lift of the streets and lateral connections to Housing Units, (v) that has all
property corners surveyed and marked and any required survey monumentation
installed, and (vi) with respect to which all applicable development fees
(including, without limitation, school and development impact fees) that are
required to be paid prior to obtaining a building permit have been paid other
than building permit and plan check fees. Except as otherwise expressly provided
in this Agreement, the term “Finished Lot” shall not include any Land upon which
the construction of a Housing Unit has commenced.
“FIRREA” means the Financial Institution Recovery, Reform and Enforcement Act of
1989, as amended.
“Floor Plan” means, with respect to any Housing Unit to be constructed by
Borrower or any Subsidiary, the type or types of single-family attached or
detached single-family dwellings (including without limitation condominiums or
townhomes) that are or will be available for sale by Borrower or any Subsidiary
in a housing project.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority (including any supranational bodies such as the
European Union or the European Central Bank), body, agency, bureau, commission,
board, department or other entity (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) or any arbitrator
with authority to bind a party at law.
“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary.

- 14 -

--------------------------------------------------------------------------------




“Guaranty,” “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean, individually or
collectively as the context may require, each guaranty executed and delivered
pursuant to Section 6.1 or 8.14 and substantially in the form of Exhibit D.
“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.
“Hazardous Materials Indemnity Agreement” means the Hazardous Materials
Indemnity Agreement dated as of the Agreement Date among Borrower, the
Subsidiary Guarantors and Administrative Agent, for its benefit and the benefit
of the other Lender Parties, as modified, amended, supplemented or restated from
time to time.
“Housing Unit” means a single-family attached or detached dwelling (including
without limitation a condominium or townhome), including the Lot on which such
dwelling is located, for which a building permit has been issued and
construction has begun and that is or will be available for sale by Borrower or
any Subsidiary Guarantor. Each “Housing Unit” is a Presold Housing Unit, a
Speculative Housing Unit or a Model Housing Unit.
“Improvements” shall mean all Housing Units and any other improvements,
buildings, structures, equipment, fixtures and amenities located on the Lots
owned by Borrower or any Subsidiary Guarantor.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of

- 15 -

--------------------------------------------------------------------------------




business not more than thirty (30) days past due); (b) all obligations of such
Person, whether or not for money borrowed (i) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) Capitalized Lease Obligations of such
Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) net obligations under any Derivatives Contract
not entered into as a hedge against interest rate risk in respect of existing
Indebtedness, in an amount equal to the Derivatives Value thereof at such time
(but in no event less than zero); (h) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and (i) all Indebtedness of another Person secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation. Indebtedness of a Person shall include
Indebtedness of any other Person to the extent such Indebtedness is recourse to
such first Person. All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document, and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Intellectual Property” has the meaning given that term in Section 7.1(s).
“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person (whether expensed or
capitalized, including (i) capitalized interest charged to cost of sales and
(ii) capitalized interest not funded under a construction loan interest reserve
account) determined on a consolidated basis in accordance with GAAP for such
period.
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first (1st), third (3rd) or
sixth (6th) calendar month thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period for a Loan would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

- 16 -

--------------------------------------------------------------------------------




“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. For purposes of determining compliance with any covenant contained
in a Loan Document, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to Section 2.4.
“Joint Venture” shall mean any Person (other than a Subsidiary) in which
Borrower or a Subsidiary holds any Equity Interest.
“Land” shall mean land owned by Borrower or a Subsidiary Guarantor, which land
is being developed or is held for future development or sale, including, without
limitation, Residential Land and land being developed for commercial purposes or
held for future development or sale for commercial purposes.
“Land Held for Development” means Entitled Land being held for development which
is zoned to permit single-family residential development (attached or detached)
as a use by right (or comparable classification under local law) but which is
not developed.
“Land Value” means, at any time, (a) the net book value of Land, minus (b) CDD
Debt associated with such Land in an amount not to exceed twenty-five million
dollars ($25,000,000) of CDD Debt in the aggregate (which CDD Debt should match
what is being carried on the asset side of Borrower’s financials with respect to
the relevant Land).
“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Bank, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 12.7, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.4(a).

- 17 -

--------------------------------------------------------------------------------




“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent.
“Letter of Credit Commitment Amount” has the meaning given to that term in
Section 2.4(a).
“Letter of Credit Disbursements” has the meaning given to that term in
Section 3.9(b).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document, other than this Agreement and the other
Loan Documents, governing or providing for (a) the rights and obligations of the
parties concerned or at risk with respect to such Letter of Credit or (b) any
collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit,
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Lender (other
than the Lender then acting as Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under
Section 2.4 in the related Letter of Credit, and the Lender then acting as the
Issuing Bank shall be deemed to hold a Letter of Credit Liability in an amount
equal to its retained interest in the related Letter of Credit after giving
effect to the acquisition by the Lenders (other than the Lender then acting as
the Issuing Bank) of their participation interests under such Section.
“Leverage Ratio” means, for any fiscal quarter of Borrower, the ratio of (a)
Total Liabilities on the last day of such fiscal quarter to (b) Total
Capitalization on the last day of such fiscal quarter.
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first (1st) day of the applicable Interest Period by
(ii) a percentage equal to one (1) minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America); provided
that, if the rate of interest determined as provided above with respect to any
LIBOR Loan for any Interest Period would be less than 0.0% per annum, then the
rate of interest with respect to such LIBOR Loan for such Interest Period shall
be deemed to be 0.0% per annum. If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Day prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

- 18 -

--------------------------------------------------------------------------------




“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan) bearing interest at a rate based on LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day; provided that, if
the rate of interest determined as provided above with respect to any LIBOR Loan
for a one-month Interest Period would be less than 0.0% per annum, then the rate
of interest with respect to such LIBOR Loan for such Interest Period shall be
deemed to be 0.0% per annum. The LIBOR Market Index Rate shall be determined on
a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.
“Liquidity” shall mean (a) Unrestricted Cash, plus (b)(i) Maximum Loan
Availability, minus (ii) the aggregate principal amount of all outstanding Loans
plus the aggregate amount of all Letter of Credit Liabilities.
“Loan” means a Revolving Loan.
“Loan Document” means this Agreement, each Note, each Security Document, each
Letter of Credit Document, the Fee Letter and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than any Specified Derivatives
Contract).
“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
any portion of the Obligations. Schedule 1.1(a) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.
“Lot” shall mean a Finished Lot or a lot that is part of Lots Under Development
that Borrower or any Subsidiary Guarantor intends to make into a Finished Lot.
“Lots Under Development” means all Land Held for Development with respect to
which Borrower or any Subsidiary Guarantor has obtained all necessary approvals
for its subdivision for residential housing units (including condominium units),
and which Borrower or any Subsidiary Guarantor is actively developing into
Finished Lots; provided, however, that the term “Lots Under Development” shall
not include any land upon which the construction of a residential housing unit
has commenced.

- 19 -

--------------------------------------------------------------------------------




“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the Maturity Date.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations, other than those
for the payment of money, under any Loan Document to which it is a party,
(c) the validity or enforceability of any of the Loan Documents, (d) the rights
and remedies of the Lenders, the Issuing Bank and the Administrative Agent under
any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith or the
timely payment of all Reimbursement Obligations.
“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary (i) having gross assets equal to or
greater than $500,000.00 in value or (ii) owning a direct or indirect equity
interest in any Joint Venture having gross assets equal to or greater than
$500,000.00 in value.
“Maturity Date” means the Revolving Loan Termination Date.
“Maximum Loan Availability” means, at any time, the least of (a) the aggregate
of the Commitments of all the Lenders, as reduced or increased from time to time
pursuant to the terms hereof, (b) the Borrowing Base, and (c) the amount, if
any, by which (i) the Borrowing Base exceeds (ii) Other Unsecured Indebtedness
unless such Other Unsecured Indebtedness constitutes Subordinated Debt.
“Minimum Land Collateral” shall mean Property consisting of Land Held for
Development, Lots Under Development and/or Finished Lots, with an aggregate Land
Value of at least $35 million, in which Borrower shall, or shall cause its
Subsidiaries to, at all times grant a first priority lien in favor of
Administrative Agent, subject to Permitted Liens.
“Minimum Land Collateral Mortgage Requirements” has the meaning given that term
in Section 4.2(c).
“Model Housing Unit” means, a Housing Unit that will be or has been constructed
initially for use as an information center or sales office and that is not
intended to be sold until all or substantially all other Housing Units in the
applicable subdivision are sold.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.

- 20 -

--------------------------------------------------------------------------------




“Mortgage” means a mortgage, deed of trust, deed to secure debt, or similar
security instrument made by a Borrower or Subsidiary Guarantor owning an
interest in real estate granting a Lien on such interest in real estate in favor
of Administrative Agent, for its benefit and the benefit of the other Lender
Parties, as security for the payment and performance of the Obligations and
other Guaranteed Obligations.
“Mortgage Requirements” has the meaning given that term in Section 4.3(c).
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance, net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.
“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.
“Note” means a Revolving Note.
“Notice of Borrowing” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b), evidencing the Borrower’s request for a
borrowing of Revolving Loans.
“Notice of Continuation” means a notice substantially in the form of Exhibit G
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10, evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice substantially in the form of Exhibit H (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit)

- 21 -

--------------------------------------------------------------------------------




to be delivered to the Administrative Agent pursuant to Section 2.11, evidencing
the Borrower’s request for the Conversion of a Loan from one Type to another
Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.
“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of such Person; (b) obligations of such Person
under a sale and leaseback transaction that does not create a liability on the
balance sheet of such Person; (c) obligations of such Person under any so-called
“synthetic” lease transaction; and (d) obligations of such Person under any
other transaction which is the functional equivalent of, or takes the place of,
a borrowing but which does not constitute a liability on the balance sheet of
such Person; and (e) in the case of the Borrower, liabilities and obligations of
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Borrower would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Borrower’s report on Form 10-Q or Form
10-K (or their equivalents) which the Borrower is required to file with the SEC.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment of any interest in the
Loan Documents (other than an assignment made pursuant to Section 5.6).
“Other Unsecured Indebtedness” means unsecured Indebtedness; provided, however,
prior to the time that the Subordinated Convertible Notes are paid off in their
entirety or converted in their entirety to common stock of the Borrower, such
Indebtedness shall be (i) subordinate in right of payment and otherwise

- 22 -

--------------------------------------------------------------------------------




to the Loans, the other Obligations and the other Guaranteed Obligations to the
extent the Subordinated Convertible Notes are so subordinated as of the
Agreement Date or, if amended after the Agreement Date, then otherwise
subordinated in a manner satisfactory to the Administrative Agent in its sole
and absolute discretion, and (ii) not guaranteed by any Subsidiary Guarantor
unless such guarantee is expressly subordinated to the Guaranteed Obligations.
“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
“Participant” has the meaning given that term in Section 13.6(d).
“Participant Register” has the meaning given that term in Section 13.6(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time, and any successor statute.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Performance Letter of Credit” shall mean any Letter of Credit or surety bond
issued on behalf of Borrower or a Subsidiary in favor of a municipality, other
governmental authority, utility, water or sewer authority, or other similar
entity for the purpose of assuring such beneficiary of the Letter of Credit or
surety bond of the proper and timely completion of construction work.
“Permitted Investment” shall mean the following:
(a)    Investments in Cash Equivalents;
(b)    Investments in or loans or advances to Subsidiary Guarantors;
(c)    Investments in or loans or advances to Subsidiaries which are not
Guarantors; provided that any such investments, loans and advances do not exceed
$500,000 in the aggregate per Subsidiary at any one time;
(d)    Investments in, loans or advances to Joint Ventures;
(e)    guarantees of payment or collection of the Indebtedness of a Joint
Venture by Borrower or any Subsidiary in an amount not to exceed $10,000,000 in
the aggregate at any one time; and
(f)    other Investments not included under clauses (a) through (e) above which
do not, in the aggregate, exceed $5,000,000 at any one time.
“Permitted Liens” means, with respect to any asset or property of a Person:

- 23 -

--------------------------------------------------------------------------------




(a)    Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which are not at the
time required to be paid or discharged under Section 8.6;
(b)    the claims of materialmen, mechanics, carriers, warehousemen or landlords
for labor, materials, supplies or rentals incurred in the ordinary course of
business, which, in each case, are not at the time required to be paid or
discharged under Section 8.6;
(c)    Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;
(d)    Liens consisting of encumbrances in the nature of zoning restrictions,
easements, rights-of-way, plats, declarations of covenants, condominium
declarations, similar encumbrances and rights or restrictions of record on the
use of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(e)    Liens in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties;
(f)    Liens in favor of property owners’ associations that are not yet due and
payable or, to the extent due and payable, being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP and as to which the property subject to such Lien is not
yet subject to foreclosure, sale or loss on account thereof;
(h)    Liens incurred or deposits made to secure the performance of binds,
tenders, leases, contracts (other than for the payment of money), public or
statutory obligations, surety, stay, appeal, indemnity, performance, or other
similar bonds, developer’s or other obligations to make on-site or off-site
improvements or other similar obligations arising in the ordinary course of
business;
(i)     Liens in favor of Texas Capital Bank, National Association on cash
collateral deposited with Texas Capital Bank, National Association on or prior
to the date hereof securing unexpired letters of credit under the Existing
Credit Agreement;
(j)     Liens securing Capitalized Lease Obligations allowed by Section 10.6(l);
(k)     Liens securing CDD Debt; and
(l)    Other Liens that do not secure borrowed money and that are permitted by
the Administrative Agent in its reasonable discretion.
“Permitted Markets” shall mean (i) the geographical markets listed in Exhibit P
and (ii) other geographical markets that, upon Borrower’s request, may be
approved by Administrative Agent from time to time.
“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

- 24 -

--------------------------------------------------------------------------------




“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Plans and Specifications” shall mean the final architectural and civil plans
and specifications, including without limitation all maps, sketches, diagrams,
surveys, drawings and lists of materials, for the development of the Land.
“Post-Default Rate” means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum, and (b) with respect to any other Obligation, a rate
per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Base Rate Loans plus two percent (2.0%).
“Presold Housing Unit” means a Housing Unit which is subject to an Approved
Sales Contract.
“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402‑1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.
“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Revolving Commitment to (b) the aggregate
amount of the Revolving Commitments of all Lenders; provided, however, that if
at the time of determination the Revolving Commitments have terminated or been
reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans and Letter of Credit Liabilities owing to such
Lender as of such date to (B) the sum of the aggregate unpaid principal amount
of all outstanding Revolving Loans and Letter of Credit Liabilities of all
Lenders as of such date. If at the time of determination the Commitments have
terminated and there are no outstanding Loans or Letter of Credit Liabilities,
then the Pro Rata Shares of the Lenders shall be determined as of the most
recent date on which Commitments were in effect or Loans or Letters of Credit
Liabilities were outstanding.
“Property” means a parcel (or group of related parcels) of real property owned
by the Borrower, any Subsidiary or any Unconsolidated Affiliate.
“Protective Advances” means all sums expended as determined by the
Administrative Agent to be necessary or appropriate after the Borrower fails to
do so when required: (a) to protect the validity, enforceability, perfection or
priority of the Liens in any of the Collateral and the instruments evidencing
the Obligations; (b) to prevent the value of any Collateral from being
materially diminished (assuming the lack of such a payment within the necessary
time frame could potentially cause such Collateral to lose value); or (c) to
protect any of the Collateral from being materially damaged, impaired,
mismanaged or taken, including, without limitation, any amounts expended in
connection therewith in accordance with Section 12.3.
“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

- 25 -

--------------------------------------------------------------------------------




“Register” has the meaning given that term in Section 13.6(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change,” regardless of the date enacted, adopted or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.
“Release Consideration” means: (a) if no Event of Default exists, the amount
necessary, if any, such that the outstanding principal balance of the Loans
together with the aggregate amount of all Letter of Credit Liabilities will not
exceed the Maximum Loan Availability after giving effect to such request (the
Borrowing Base portions of Maximum Loan Availability to be based off of the
Borrowing Base Certificate most recently delivered to Administrative Agent
pursuant to Section 9.4(d)), and (b) if an Event of Default exists, the greater
of: (i) one hundred percent (100%) of net sales proceeds from the sale or
disposition of the Collateral to be released from a Mortgage (being the gross
sales price less reasonable, ordinary and necessary expenses therefor), and (ii)
the Borrowing Base Value for such Collateral to be released from a Mortgage (as
set forth in the Borrowing Base Certificate most recently delivered to
Administrative Agent pursuant to Section 9.4(d)).
“Requisite Lenders” means, as of any date, (a) Lenders (which shall include the
Lender then acting as the Administrative Agent) having at least sixty-six and
two-thirds percent (66‑2/3%) of the aggregate amount of the Revolving
Commitments of all Lenders, or (b) if the Revolving Commitments have been
terminated or reduced to zero, Lenders (which shall include the Lender then
acting as the Administrative Agent) holding at least sixty-six and two thirds
percent (66‑2/3%) of the principal amount of the aggregate outstanding Loans and
Letter of Credit Liabilities; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders. For purposes of this definition, a Lender
shall be deemed to hold a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation
“Responsible Officer” means the chief executive officer and the chief financial
officer of the Borrower.

- 26 -

--------------------------------------------------------------------------------




“Residential Land” shall mean land owned by Borrower or a Subsidiary Guarantor,
which land is being developed for residential purposes or is held for future
development or sale for residential purposes. “Residential Land” shall include
all Land Held for Development, Lots Under Development and Finished Lots.
“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1, to issue (in the case of the
Issuing Bank) and to participate (in the case of the other Lenders) in Letters
of Credit pursuant to Section 2.4(i), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule I as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Person becoming a Lender in accordance with
Section 2.17, as the same may be reduced from time to time pursuant to
Section 2.13 or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 13.6 or increased as
appropriate to reflect any increase effected in accordance with Section 2.17.
“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities at such
time.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.
“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1(a).
“Revolving Loan Termination Date” means May 26, 2018, or such later date to
which the Revolving Loan Termination Date may be extended pursuant to
Section 2.14.
“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.
“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Entity” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU Member State, (b) any Person or group operating, organized or resident in
a Sanctioned Country to the extent such Person is subject to Sanctions, (c) any
agency, political subdivision or instrumentality of the government of a
Sanctioned Country, or (d) any Person 50% or more owned, directly or indirectly,
by any of the above.

- 27 -

--------------------------------------------------------------------------------




“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of its Unconsolidated Affiliates.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Security Document” means the Subsidiary Guaranty, any Mortgage, any security
agreement and any financing statement, or other document, instrument or
agreement creating, evidencing or perfecting the Administrative Agent’s Liens in
any of the Collateral.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.
“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.
“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.
“Speculative Housing Units” means, any Housing Unit owned by Borrower or any
Subsidiary Guarantor that is not a Presold Housing Unit or a Model Housing Unit.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

- 28 -

--------------------------------------------------------------------------------




“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subordinated Convertible Notes” means the notes issued by Borrower pursuant to
that certain Indenture dated as of November 21, 2014, between Borrower and
Wilmington Trust, National Association, as trustee, in an amount not to exceed
$85,000,000.
“Subordinated Debt” means (i) the Subordinated Convertible Notes and (ii)
Indebtedness for money borrowed by the Borrower or any of its Subsidiaries that
is unsecured and contains subordination and other provisions providing that such
Indebtedness is subordinated in right of payment to the Loans, the other
Obligations and the other Guaranteed Obligations in a manner satisfactory to the
Administrative Agent in its sole and absolute discretion.
“Subsidiary” means, for any Person, any (a) corporation, (b) partnership, (c)
limited liability company or (d) other entity, (i) of which at least a majority
of the Equity Interests of such Person having by the terms thereof the ordinary
voting power to elect a majority of the board of directors or other individuals
performing similar functions of such corporation, partnership, limited liability
company or other entity (without regard to the occurrence of any contingency),
and (ii) which is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries of such Person, and shall include all Persons
the accounts of which are consolidated with those of such Person pursuant to
GAAP, provided that no Joint Venture shall be a Subsidiary.
“Subsidiary Guarantor” shall mean each of Borrower’s Subsidiaries listed as a
“Subsidiary Guarantor” on Schedule 1.1(a) hereto and each Subsidiary of Borrower
which becomes a “Subsidiary Guarantor” pursuant to an Accession Agreement as
provided in Section 8.14 hereof.
“Subsidiary Guaranty” shall mean the Subsidiary Guaranty dated as of the
Agreement Date by Subsidiary Guarantors in favor of Administrative Agent, for
its benefit and the benefit of the other Lender Parties, as modified, amended,
supplemented or restated from time to time.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Borrower and its Subsidiaries determined on a consolidated basis minus the
aggregate of all amounts appearing on the assets side of any such balance sheet
for franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tie-In Jurisdiction” means a jurisdiction in which a “tie-in” endorsement may
be obtained for a title insurance policy covering Property located in such
jurisdiction, which endorsement effectively ties coverage to other title
insurance policies covering properties located in other jurisdictions.

- 29 -

--------------------------------------------------------------------------------




“Titled Agent” has the meaning given that term in Section 12.11.
“Total Capitalization” means, for any fiscal quarter of Borrower, Total
Liabilities plus Tangible Net Worth.
“Total Liabilities” means (without duplication) (a) all liabilities of Borrower
and its Subsidiaries determined on a consolidated balance sheet in accordance
with GAAP, excluding, (i) deferred tax liabilities, and (ii) liabilities that
result from Sections 810-10-25, 360-20 and 470-40 of the FASB ASC (or any other
accounting standard or balance sheet classification having a similar result or
effect as determined by Administrative Agent), (b) all outstanding loan balances
associated with recourse obligations of Borrower or any Subsidiary not shown on
Borrower’s consolidated balance sheet including guarantees, (c) the principal
amount of all financial surety bonds, non-cash secured letters of credit and/or
tri-party agreements whether presented for payment or not, but excluding
Performance Letters of Credit for which payment has not been demanded by the
beneficiary and for which reimbursement by Borrower or a Subsidiary has not been
made, (d) net liabilities of Borrower or any of its Subsidiaries under
Derivatives Contracts, (e) the pro rata share of any Joint Venture indebtedness
of Borrower or any Subsidiary, and (f) all indebtedness under the Subordinated
Convertible Notes.
“Trigger Event” means the occurrence of one or more of the following events:
(a)    If, at the end of any fiscal quarter, the ratio of (i) EBITDA of the
Borrower and its Subsidiaries for the period of four consecutive fiscal quarters
most recently ended, to (ii) Interest Expense of Borrower and its Subsidiaries
for such period, shall be less than 4.00 to 1.00; and/or
(b)    If, at the end of any fiscal quarter, the Leverage Ratio is greater than
or equal to sixty-five percent (65.0%).
“Type” with respect to any Revolving Loan refers to whether such Loan or portion
thereof is a LIBOR Loan or a Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.
“Unrestricted Cash” of a Person means the cash and Cash Equivalents of such
Person that would not be identified as “restricted” on a balance sheet of such
Person prepared in accordance with GAAP.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

- 30 -

--------------------------------------------------------------------------------




“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means (a) the Borrower, (b) any other Loan Party, and
(c) the Administrative Agent, as applicable.
Section 1.2 General; References to Central Time.
(a)    References to GAAP. Unless otherwise indicated, all accounting terms,
ratios and measurements shall be interpreted or determined in accordance with
GAAP as in effect from time to time; provided that, if at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Requisite Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the appropriate Lenders pursuant to Section 13.7); provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
(b)    Other References. References in this Agreement to “Sections,” “Articles,”
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (i) shall include all exhibits, schedules
and other attachments thereto; (ii) except as expressly provided otherwise in
any Loan Document, shall include all documents, instruments or agreements issued
or executed in replacement thereof, to the extent permitted hereby; and
(iii) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
(c)    References to Central Time. Unless otherwise indicated, all references to
time are references to Central time daylight or standard, as applicable.



- 31 -

--------------------------------------------------------------------------------




Section 1.3 Financial Attributes of Non-Wholly Owned Subsidiaries.
When determining the Applicable Margin and compliance by the Borrower with any
financial covenant contained in any of the Loan Documents, only the Ownership
Share of the Borrower of the financial attributes of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included when including financial information
from a Subsidiary that is not a Wholly Owned Subsidiary.
ARTICLE II CREDIT FACILITY
Section 2.1 Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.16, each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date to but excluding the
Revolving Loan Termination Date, in an aggregate principal amount at any one
time outstanding up to, but not exceeding, such Lender’s Revolving Commitment.
Each borrowing of Revolving Loans that are to be (i) Base Rate Loans shall be in
an aggregate minimum amount of $1,000,000.00 and integral multiples of
$100,000.00 in excess thereof and (ii) LIBOR Loans shall be in an aggregate
minimum amount of $5,000,000.00 and integral multiples of $1,000,000.00 in
excess thereof. Notwithstanding the immediately preceding two sentences but
subject to Section 2.16, a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.
(b)    Requests for Revolving Loans. Not later than (i) 11:00 a.m. Central time
at least one (1) Business Day prior to a borrowing of Revolving Loans that are
to be Base Rate Loans and (ii) 11:00 a.m. Central time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Each Notice of Borrowing shall be irrevocable
once given and binding on the Borrower. Prior to delivering a Notice of
Borrowing, the Borrower may (without specifying whether a Revolving Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent provide
the Borrower with the most recent LIBOR available to the Administrative Agent.
The Administrative Agent shall provide such quoted rate to the Borrower on the
date of such request or as soon as possible thereafter. Notwithstanding anything
to the contrary contained in this Agreement, Borrower may submit no more than
two (2) Notices of Borrowing in any one business week.
(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 11:00 a.m. Central time on
the date of such proposed Revolving Loans. Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Disbursement
Instruction Agreement, not later than 2:00 p.m. Central time on the date of the
requested borrowing of Revolving Loans, the proceeds of such amounts received by
the Administrative Agent.
(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any

- 32 -

--------------------------------------------------------------------------------




Revolving Lender that such Lender will not make available to the Administrative
Agent a Revolving Loan to be made by such Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such Revolving Loan available to the Administrative Agent in
accordance with this Section, and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. In such event,
if such Lender does not make available to the Administrative Agent the proceeds
of such Revolving Loan, then such Lender and the Borrower severally agree to pay
to the Administrative Agent on demand the amount of such Revolving Loan with
interest thereon, for each day from and including the date such Revolving Loan
is made available to the Borrower but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay the amount of such interest to the Administrative Agent for the same
or overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.
Section 2.2 Reserved.
Section 2.3 Reserved.
Section 2.4 Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 2.16, the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date thirty
(30) days prior to the Revolving Loan Termination Date, one or more standby
letters of credit (each a “Letter of Credit”) up to a maximum aggregate Stated
Amount at any one time outstanding not to exceed $15,000,000.00, as such amount
may be reduced from time to time in accordance with the terms hereof (the
“Letter of Credit Commitment Amount”).
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is thirty (30) days prior to the
Revolving Loan Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Issuing Bank but in no event
shall any such provision permit the extension of the expiration date of such
Letter of Credit beyond the date that is thirty (30) days prior to the Revolving
Loan Termination Date.
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated

- 33 -

--------------------------------------------------------------------------------




Amount, (ii) beneficiary, and (iii) expiration date. The Borrower shall also
execute and deliver such customary applications and agreements for standby
letters of credit, and other forms as requested from time to time by the Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Section 6.2, the Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event shall Issuing Bank be obligated to
deliver the requested Letter of Credit prior to the date five (5) Business Days
following the date after which the Issuing Bank has received all of the items
required to be delivered to it under this subsection. The Issuing Bank shall not
at any time be obligated to issue any Letter of Credit if such issuance would
conflict with, or cause the Issuing Bank or any Revolving Lender to exceed any
limits imposed by, any Applicable Law. References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.
(d)    Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Revolving Lender that has acquired a participation therein
under the second sentence of the immediately following subsection (i) such
Lender’s Revolving Commitment Percentage of such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 noon Central time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of Section
2.1(a) (regarding minimum amounts and integral multiples) shall not apply to any
borrowing of Base Rate Loans under this subsection.

- 34 -

--------------------------------------------------------------------------------




(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by the Issuing Bank of any Letter of Credit and until such Letter of Credit
shall have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.
(g)    Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Bank’s or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent, any Lender, any beneficiary of a Letter
of Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non‑application or misapplication
by the beneficiary of a Letter of Credit or of

- 35 -

--------------------------------------------------------------------------------




the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 13.9, but not in limitation of the Borrower’s unconditional obligation
to reimburse the Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, the Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent, the
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or any Lender with respect to any Letter
of Credit.
(h)    Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by Section 13.7
shall have consented thereto. In connection with any such amendment, supplement
or other modification, the Borrower shall pay the fees, if any, payable under
the last sentence of Section 3.5(c).
(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
the issuance by the Issuing Bank of any Letter of Credit each Revolving Lender
shall be deemed to have absolutely, irrevocably and unconditionally purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of the Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of the Issuing Bank
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Issuing Bank by the Borrower in respect of
such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to the Issuing Bank pursuant to the second and the last
sentences of Section 3.5(c)).
(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by the Issuing Bank under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund,

- 36 -

--------------------------------------------------------------------------------




whether as a Revolving Loan or as a participation, shall not exceed such
Lender’s Revolving Commitment Percentage of such drawing except as otherwise
provided in Section 3.9(d). If the notice referenced in the second sentence of
Section 2.4(e) is received by a Revolving Lender not later than 11:00 a.m.
Central time, then such Lender shall make such payment available to the
Administrative Agent not later than 2:00 p.m. Central time on the date of demand
therefor; otherwise, such payment shall be made available to the Administrative
Agent not later than 1:00 p.m. Central time on the next succeeding Business Day.
Each Revolving Lender’s obligation to make such payments to the Administrative
Agent under this subsection, and the Administrative Agent’s right to receive the
same for the account of the Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Revolving
Lender to make its payment under this subsection, (ii) the financial condition
of the Borrower or any other Loan Party, (iii) the existence of any Default or
Event of Default, including any Event of Default described in Section 11.1(e) or
(f), or (iv) the termination of the Revolving Commitments. Each such payment to
the Administrative Agent for the account of the Issuing Bank shall be made
without any offset, abatement, withholding or deduction whatsoever.
(k)    Information to Lenders. Promptly following any change in Letters of
Credit outstanding, the Issuing Bank shall deliver to the Administrative Agent,
which shall promptly deliver the same to each Revolving Lender and the Borrower,
a notice describing the aggregate amount of all Letters of Credit outstanding at
such time. Upon the request of any Revolving Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding. Other than as set
forth in this subsection, the Issuing Bank shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Issuing Bank to perform its requirements
under this subsection shall not relieve any Revolving Lender from its
obligations under the immediately preceding subsection (j).
Section 2.5 Reserved.
Section 2.6 Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).
(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first (1st) day of each month, commencing with the first (1st) full calendar
month occurring after the Effective Date and (ii) on any date on which the

- 37 -

--------------------------------------------------------------------------------




principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.
(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, the Issuing Bank’s, or any
Lender’s other rights under this Agreement.
Section 2.7 Number of Interest Periods.
There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.8 Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Loan
Termination Date.
Section 2.9 Prepayments.
(a)    Optional. Subject to Section 5.4, the Borrower may prepay all or any part
of any Loan at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000.00 and integral multiples of $100,000.00
in excess thereof.
(b)    Mandatory.
(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the aggregate amount of the Revolving
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders then holding Revolving
Commitments (or if the Revolving Commitments have been terminated, then holding
outstanding Revolving Loans and/or Letter of Credit Liabilities), the amount of
such excess.
(ii)    Maximum Loan Availability Overadvance. If at any time the aggregate
principal amount of all outstanding Loans, together with the aggregate amount of
all Letter of Credit Liabilities,

- 38 -

--------------------------------------------------------------------------------




exceeds the Maximum Loan Availability, the Borrower shall within five (5)
Business Days of the Borrower obtaining knowledge of the occurrence of any such
excess, either (A) pay to the Administrative Agent for the account of the
Lenders then holding Revolving Commitments (or if the Revolving Commitments have
been terminated, then holding outstanding Revolving Loans and/or Letter of
Credit Liabilities), the amount of such excess, or (B) deliver a new Borrowing
Base Certificate that demonstrates that the outstanding Loans, together with the
aggregate amount of all Letter of Credit Liabilities, do not exceed the Maximum
Loan Availability. If such excess is not eliminated (or a new Borrowing Base
Certificate is not delivered demonstrating compliance) within five (5) Business
Days of the Borrowers obtaining knowledge of the occurrence thereof, then the
entire outstanding principal balance of all Loans, together with all accrued
interest thereon, and an amount equal to all Letter of Credit Liabilities for
deposit into the Letter of Credit Collateral Account, shall be immediately due
and payable in full.
(iii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) and (b)(ii) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2 and if any Letters of Credit are outstanding at such
time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.
(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.
Section 2.10 Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $5,000,000.00 and integral multiples of $1,000,000.00 in
excess of that amount, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower giving to
the Administrative Agent a Notice of Continuation not later than 11:00 a.m.
Central time on the third Business Day prior to the date of any such
Continuation. Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans and portions thereof subject to such Continuation, and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided,
however, that if a Default or an Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.11 or the
Borrower’s failure to comply with any of the terms of such Section.



- 39 -

--------------------------------------------------------------------------------




Section 2.11 Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or an Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000.00 and integral multiples of $1,000,000.00 in excess of
that amount. Each such Notice of Conversion shall be given not later than
11:00 a.m. Central time three (3) Business Days prior to the date of any
proposed Conversion. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into, and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.
Section 2.12 Notes.
(a)    Notes. Except in the case of a Revolving Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed
(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.
(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.
Section 2.13 Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities) at any time and from time to time without penalty or premium
upon not less than five (5) Business Days prior written notice to the
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $5,000,000.00 and integral multiples of $1,000,000.00 in excess of
that amount in the aggregate)

- 40 -

--------------------------------------------------------------------------------




and shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”). Promptly after receipt of
a Commitment Reduction Notice the Administrative Agent shall notify each Lender
of the proposed termination or Revolving Commitment reduction. The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Revolving Lender in accordance with Section 5.4.
Section 2.14 Extension of Revolving Loan Termination Date.
(a)    Generally. The Borrower shall have the right to request that the
Administrative Agent and the Revolving Lenders agree to extend the Revolving
Loan Termination Date by one year (a “Revolving Loan Extension”). The Borrower
may exercise such right only by executing and delivering to the Administrative
Agent not earlier than ninety (90) days prior to the annual anniversary of the
Agreement Date, and not later than thirty (30) days prior to the annual
anniversary of the Agreement Date (in each case beginning with the first
anniversary of the Agreement date), a written request for such extension (an
“Extension Request”); provided, however, such request shall not be made more
than once during any such sixty (60) day period. The Administrative Agent shall
notify the Revolving Lenders in the event of a Revolving Loan Extension if it
receives an Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Revolving Loan Termination Date
shall be extended for one year effective upon receipt by the Administrative
Agent of the Extension Request and payment of the fee referred to in the
following clause (iii): (i) the Requisite Lenders shall have notified the
Administrative Agent of their acceptance of the Extension Request within twenty
(20) days of such Lender’s receipt of the Extension Request (or such later date
as Administrative Agent may determine; (ii) immediately prior to such extension
and immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents; (iii) the Borrower shall have paid the extension Fees to Lenders
approving the extension in accordance with Section 3.5(d); (iv) Borrower shall
have executed such documents and agreements as the Administrative Agent may
reasonably request, including, without limitation, amendments to the Mortgages;
and (v) if a Trigger Event has occurred prior to the Revolving Loan Termination
Date, Borrower, shall have delivered title insurance endorsements satisfactory
to Administrative Agent, confirming the priority of the Liens created under the
Mortgages. At any time prior to the effectiveness of any such extension, upon
the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (ii)(A) and (ii)(B). The Administrative Agent shall promptly
notify the Borrower whether a request for an extension has been accepted or
rejected as well as which Lender or Lenders rejected such request (each such
Lender, a “Rejecting Lender”). The Borrower understands and acknowledges that
(i) this Section has been included in this Agreement for the Borrower’s
convenience in requesting an extension of the Revolving Loan Termination Date;
(ii) neither the Administrative Agent nor any Lender has promised (either
expressly or impliedly), nor does the Administrative Agent or any Lender have
any obligation or

- 41 -

--------------------------------------------------------------------------------




commitment whatsoever, to extend the Revolving Loan Termination Date; and
(iii) the Administrative Agent and the Lenders may condition any such extension
on such terms and conditions as they may deem appropriate in their sole and
absolute discretion.
(b)    Rejecting Lenders. Within fifteen (15) days after the date the Borrower
receives notice of the Rejecting Lenders pursuant to the preceding subsection
(a), but subject to the following subsections (c) and (d), the Borrower may
elect, with respect to each Rejecting Lender, by written notice to the
Administrative Agent and such Rejecting Lender, either (i) to require a
Rejecting Lender to, and such Rejecting Lender shall, assign the Revolving
Commitment and Revolving Loan owing to such Rejected Lender in the event of a
rejected Revolving Loan Extension to an Eligible Assignee specified by the
Borrower, subject to and in accordance with Section 13.6(b), for a purchase
price (“Purchase Price”) equal to (A) the aggregate principal balance of the
Revolving Loans then outstanding and owing to such Rejecting Lender, plus (B)
any accrued but unpaid interest and fees related to such Revolving Loans owing
to such Rejecting Lender, plus (C) any amounts payable to such Rejecting Lender
under Section 5.4, any such assignment to be effective as of the then current
Revolving Loan Termination Date, or (ii) to pay the Purchase Price to such
Rejecting Lender, effective as of the then-current Revolving Loan Termination
Date in the event of a rejected Revolving Loan Extension, whereupon such
Rejecting Lender’s Revolving Commitment shall terminate, the aggregate amount of
the Commitments shall be so reduced, and the Revolving Loans owing to the
Rejecting Lender shall be deemed fully paid and discharged.
(c)    Extension. Neither the Administrative Agent, any Rejecting Lender nor any
Affiliate thereof shall be obligated in any way to initiate any assignment
referred to in the preceding subsection (b) or to assist in finding an Eligible
Assignee or Affiliate thereof. If all of the assignments and payments
contemplated in the preceding subsection (b) have been completed, such that no
Rejecting Lender or Affiliate thereof has outstanding any Revolving Commitment
or Revolving Loans in the event of a rejected Revolving Loan Extension or other
amounts owing under this Agreement to such Rejecting Lender in such capacity,
then the Borrower’s request for an extension shall be deemed to have been
granted, and accordingly the Revolving Loan Termination Date shall be extended
for a single one-year period; otherwise the Revolving Loan Termination Date
shall not be extended. Notwithstanding the preceding subsections, if (i) the
Requisite Lenders do not approve a request for a Revolving Loan Extension, or
(ii) any of the conditions contained in the preceding subsection (a) are not
satisfied, then the Revolving Loan Termination Date shall not be extended.
Section 2.15 Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise)
there are any Letters of Credit outstanding hereunder and the aggregate Stated
Amount of such Letters of Credit exceeds the balance of available funds on
deposit in the Letter of Credit Collateral Account, then the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Bank, for deposit into the Letter of Credit
Collateral Account, an amount of money equal to the amount of such excess.
Section 2.16 Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.13 shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments:

- 42 -

--------------------------------------------------------------------------------




(a)    the aggregate principal amount of all outstanding Revolving Loans,
together with the aggregate amount of all Letter of Credit Liabilities, would
exceed the aggregate amount of the Revolving Commitments at such time; or
(b)    the aggregate principal amount of all outstanding Loans, together with
aggregate amount of all Letter of Credit Liabilities, would exceed the Maximum
Loan Availability at such time.
Section 2.17 Increase in Revolving Commitments.
The Borrower shall have the right to request increases from time to time in the
aggregate amount of the Revolving Commitments by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Revolving Commitments shall not exceed $75,000,000.00. Each such increase in
the Revolving Commitments must be an aggregate minimum amount of $5,000,000.00
and integral multiples of $5,000,000.00 in excess thereof. The Administrative
Agent, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Revolving Commitments, including decisions
as to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
such increase and the allocations of the increase in the Revolving Commitments
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment or provide a new Revolving Commitment, and any
new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Lender becomes a party
to this Agreement, or if any existing Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Lender hereunder (or in
the case of an existing Lender, increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Lenders its Revolving Commitment
Percentage (determined with respect to the Lenders’ respective Revolving
Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Lenders, in same day funds, an amount equal to
(A) the portion of the outstanding principal amount of such Revolving Loans to
be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Revolving Lenders under Section 2.4(j) that have
not been repaid, plus (C) interest accrued and unpaid to and as of such date on
such portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 5.4 as a result of the prepayment of any such
Revolving Loans. Effecting the increase of the Revolving Commitments under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower and
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder, and
(z) the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership, member or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors

- 43 -

--------------------------------------------------------------------------------




addressed to the Administrative Agent and the Lenders, covering such matters as
reasonably requested by the Administrative Agent; and (iii) new Revolving Notes
executed by the Borrower, payable to any new Revolving Lenders and replacement
Revolving Notes executed by the Borrower, payable to any existing Revolving
Lenders increasing their Revolving Commitments, in the amount of such Revolving
Lender’s Revolving Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of the Revolving Commitments. In connection
with any increase in the aggregate amount of the Revolving Commitments pursuant
to this Section 2.17, any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.
Section 2.18 Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.
ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1 Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.
Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of the Issuing Bank under this Agreement
shall be paid to the Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by the Issuing Bank to
the Administrative Agent from time to time, for the account of the Issuing Bank.
In the event the Administrative Agent fails to pay such amounts to such Lender
or the Issuing Bank, as the case may be, within one (1) Business Day of receipt
of such amounts, the Administrative Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank hereunder that the Borrower will

- 44 -

--------------------------------------------------------------------------------




not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may (but shall not be
obligated to), in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent on demand that amount so distributed to such Lender or the
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
Section 3.2 Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), and 2.4(e) shall be made from the
Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b), the
first sentence of 3.5(c), and 3.5(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9, if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with such respective Revolving Commitments; (c) each payment
of interest on Revolving Loans shall be made for the account of the Revolving
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; (d) the Conversion and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Sections 5.1(c) and 5.5) shall be made pro rata among the
Revolving Lenders according to the amounts of their respective Revolving Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; and (e) the Revolving Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.4,
shall be in accordance with their respective Revolving Commitment Percentages.
Section 3.3 Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or
Section 11.5, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2 or Section 11.5, as applicable.
To such end, all the Lenders

- 45 -

--------------------------------------------------------------------------------




shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. The Borrower agrees that any Lender so purchasing a participation
(or direct interest) in the Loans or other Obligations owed to such other
Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
Section 3.4 Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5 Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
(b)    Unused Fees. During the period from the Effective Date to but excluding
the Revolving Loan Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders an unused facility
fee equal to the sum of the daily amount (the “Unused Amount”) by which the
aggregate amount of the Revolving Commitments exceeds the aggregate outstanding
principal balance of Revolving Loans and Letter of Credit Liabilities, as set
forth in the table below multiplied by the corresponding per annum rate:
Unused Amount
Unused Fee
(percent per annum)
Less than or equal to thirty-three and one-third percent (33-1/3%) of the
aggregate amount of Revolving Commitments
0.25%
Greater than thirty-three and one-third percent (33-1/3%) of the aggregate
amount of Revolving Commitments
0.375%



Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first (1st) day of each January, April, July and October during the term of
this Agreement and on the Revolving Loan Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero.
(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (i) to and including the date such
Letter of Credit expires or is cancelled or terminated or (ii) to but excluding
the date such Letter of Credit is drawn in full. In addition to such fees, the
Borrower shall pay to the Administrative Agent solely for Issuing Bank’s own
account, a fronting fee in respect of each Letter of Credit equal to one-eighth
of one percent (0.125%) of the

- 46 -

--------------------------------------------------------------------------------




initial Stated Amount of such Letter of Credit. The fees provided for in this
subsection shall be nonrefundable and payable, (x) in the case of the fee
provided for in the first sentence, in arrears (i) quarterly on the first (1st)
day of January, April, July and October, (ii) on the Revolving Loan Termination
Date, (iii) on the date the Revolving Commitments are terminated or reduced to
zero and (iv) thereafter from time to time on demand of the Administrative Agent
and (y) in the case of the fronting fee provided for in the second sentence, at
the time of issuance of such Letter of Credit. The Borrower shall pay directly
to the Issuing Bank from time to time on demand all commissions, charges, costs
and expenses in the amounts customarily charged or incurred by the Issuing Bank
from time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or any other transaction relating
thereto.
(d)    Revolving Credit Extension Fee. If the Revolving Loan Termination Date is
being extended in accordance with Section 2.14, the Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender a fee in an amount
to be determined by Borrower and Administrative Agent.
(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.
Section 3.6 Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.
Section 3.7 Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.6(a)(i) and (a)(ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money. All charges
other than charges for the use of money shall be fully earned and nonrefundable
when due.
Section 3.8 Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents,

- 47 -

--------------------------------------------------------------------------------




and such account rendered by the Administrative Agent shall be deemed conclusive
upon the Borrower absent manifest error. The failure of the Administrative Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.
Section 3.9 Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.6.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.4(j) in respect of Letters of
Credit (such amounts “Letter of Credit Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article V were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Disbursements owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Liabilities are held by the Revolving Lenders
pro rata in accordance with their respective Revolving Commitment Percentages
(determined without giving effect to the immediately following subsection (d)).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

- 48 -

--------------------------------------------------------------------------------




(c)    Certain Fees.
(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.5(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Non‑Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities that has been reallocated
to such Non‑Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to the Issuing Bank the amount of any such Fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Commitment Percentages (determined without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Article VI are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(e)    Cash Collateral.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.
(ii)    At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.

- 49 -

--------------------------------------------------------------------------------




(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, and
the Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Revolving Lenders in accordance with their respective Revolving Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(g)    New Letters of Credit. So long as any Revolving Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

- 50 -

--------------------------------------------------------------------------------




(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated to, in its sole discretion, acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.6(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and, notwithstanding Section 13.6(b),
shall pay to the Administrative Agent an assignment fee in the amount of $7,500.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.
Section 3.10 Taxes.
(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
the Issuing Bank and the term “Applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower

- 51 -

--------------------------------------------------------------------------------




and the other Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.6 relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender

- 52 -

--------------------------------------------------------------------------------




under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit O-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit O-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of originals of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

- 53 -

--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code), and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.









- 54 -

--------------------------------------------------------------------------------




ARTICLE IV BORROWING BASE PROPERTIES
Section 4.1 Eligibility of Properties.
(a)    Initial Borrowing Base Properties. The Properties identified on
Schedule 4.1 shall, on the Effective Date, be Borrowing Base Properties, and the
Borrowing Base Value initially attributable to such Property shall be as
approved by the Lenders and set forth on Schedule 4.1.
(b)    Additional Borrowing Base Properties. Without limiting Borrower’s
obligations under Section 8.15, if after the Effective Date the Borrower desires
that the Lenders include any additional Property in calculations of the
Borrowing Base, the Borrower shall so notify the Administrative Agent in
writing. Such Property shall become a Borrowing Base Property upon (i)
satisfaction of the conditions precedent set forth in Sections 6.3 and (ii)
delivery of a Borrowing Base Certificate showing the Borrowing Base after
inclusion of such Property as a Borrowing Base Property.
Section 4.2 Unsecured Loan.
(a)    Prior to the occurrence of a Trigger Event, the Loans shall be unsecured.
(b)    Notwithstanding the foregoing and anything to the contrary contained
herein, at all times prior to the occurrence of a Trigger Event, the Loans shall
be secured by the Minimum Land Collateral. With respect to each Property in the
Minimum Land Collateral, Borrower and/or the Subsidiary Guarantor owning such
Property shall (i) execute, deliver and cause to be filed Mortgages which are
effective to create in favor of Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable Lien (subject to Permitted Liens) and
security interest in such real property and related Collateral owned by Borrower
or any Subsidiary Guarantor, which such Mortgages when filed in the appropriate
offices for the locations specified in such Mortgages, shall constitute a fully
perfected Lien (subject to Permitted Liens on), and security interest in, all
right, title and interest of the grantors thereunder in such real property and
any related Improvements, in each case prior and superior in right to any other
Lien (other than Permitted Liens), and (ii) shall cause to be delivered to
Administrative Agent, at Borrower’s sole cost and expense, the Minimum Land
Collateral Mortgage Requirements set forth in clause (c) below, for each parcel
of property in the Minimum Land Collateral.
(c)    With respect to each Mortgage entered into pursuant to clause (b) above,
Borrower and the Subsidiary Guarantors shall cause the following items to be
completed, all in form and substance reasonably satisfactory to Administrative
Agent (collectively, the “Minimum Land Collateral Mortgage Requirements”):
(i)    Mortgage. The description of the applicable real property contained in or
attached to the Mortgages shall conform to the description in the title report
referred to below.
(ii)    Title Report. Separate title reports for each Property in the Minimum
Land Collateral, which title reports must indicate that the Borrower and/or
applicable Subsidiary Guarantor owns each such Property free and clear of all
Liens (other than Permitted Liens) and other encumbrances reasonably
objectionable to Administrative Agent.
(iii)    Survey. A recorded plat or a current or currently certified survey of
such Property in the Minimum Land Collateral certified by a surveyor licensed in
the applicable jurisdiction to have been prepared in accordance with the then
effective Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys,
which survey shall be reasonably satisfactory

- 55 -

--------------------------------------------------------------------------------




to Administrative Agent as to form, substance and date setting forth such detail
and pertaining to such matters as is customary for surveys obtained by companies
involved in the same type of business as Borrower and its Subsidiaries. The
survey shall also locate any special flood hazard area or wetlands area.
(iv)    Liability Insurance. Certificates of insurance on terms acceptable to
Administrative Agent and meeting the requirements for insurance set forth in
Section 8.5 of this Agreement.
(v)    Appraisals. Receipt by Administrative Agent of Appraisals in form and
substance satisfactory to Administrative Agent, with respect to the Minimum Land
Collateral.
(vi)    Environmental Protection. (x) A “Phase I” environmental assessment of
such Property in the Minimum Land Collateral not more than 12 months old (except
as otherwise approved by Administrative Agent), which report (1) has been
prepared by an environmental engineering firm acceptable to the Administrative
Agent in its reasonable discretion and (2) complies with the then applicable
requirements contained in the Administrative Agent’s guidelines adopted from
time to time by the Administrative Agent to be used in its lending practice
generally, and (y) any other environmental assessments or other reports relating
to such Property, including any “Phase II” environmental assessment, if prepared
or recommended by such environmental engineering firm to be prepared for such
Property. In the event that there is suggestion of any environmental problem on,
at or adjacent to the Property, including any unremedied environmental condition
set forth in the Phase I Environmental Report, Administrative Agent may, at its
option, require additional information concerning the nature of the problem be
provided or obtained at Borrower’s expense. Such information may include
opinions and certifications from appropriate governmental authorities,
Borrower’s counsel, and/or an environmental specialist reasonably acceptable to
Administrative Agent. Should the Property contain Hazardous Materials of any
quantity unacceptable to Administrative Agent or the Required Lenders, the
Administrative Agent and the Required Lenders reserve the right to elect to not
include or remove such Property from the Minimum Land Collateral and Borrowing
Base.
(vii)    UCC Financing Statements. Uniform Commercial Code Financing Statements,
properly filed in any jurisdiction identified by Administrative Agent, providing
Administrative Agent with a valid first Lien (subject to no liens other than
Permitted Liens) on all Collateral.
(viii)    Collateral Assignments. If requested by Administrative Agent,
collateral assignments executed by Borrower, Subsidiary Guarantor or any other
Loan Party in favor of Administrative Agent of all reciprocal easement
agreements, architectural and construction related contracts, permits and
licenses relating to the development, construction, use, occupancy, operation,
maintenance, enjoyment or ownership of such Property.
Section 4.3 Grant of Springing Liens.
(a)    Borrower shall grant, bargain, convey and sell, and will cause each other
Loan Party to grant, bargain, convey and sell, to Administrative Agent, for the
pro rata benefit of the Administrative Agent and the Lenders, a springing lien
in and to all Land Held for Development, Lots under Development, Finished Lots,
Model Housing Units, Pre-Sold Housing Units and Speculative Housing Units, now
owned or hereafter acquired or arising and regardless of wherever situated, in
accordance with the process set forth below.

- 56 -

--------------------------------------------------------------------------------




(b)    As soon as possible, but no later than ninety (90) days after the
occurrence of a Trigger Event or such longer period as Administrative Agent
shall agree in its reasonable discretion, in addition to all other rights and
remedies of Administrative Agent and Lenders, if any, Borrower and/or each
Subsidiary Guarantor owning Property shall (i) execute, deliver and cause to be
filed Mortgages which are effective to create in favor of Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable Lien (subject to
Permitted Liens) and security interest in all such Property and related
Collateral owned by Borrower or any Subsidiary Guarantor, which such Mortgages
when filed in the appropriate offices for the locations specified in such
Mortgages, shall constitute a fully perfected Lien (subject to Permitted Liens
on), and security interest in, all right, title and interest of the grantors
thereunder in such real property and related Improvements, in each case prior
and superior in right to any other Lien (other than Permitted Liens), and (ii)
shall cause to be delivered to Administrative Agent, at Borrower’s sole cost and
expense, the Mortgages Requirements set forth in clause (c) below.
(c)    With respect to each Mortgage entered into pursuant to clause (b) above
and the Collateral related thereto, Borrower and the Subsidiary Guarantors shall
cause the following items to be completed, all in form and substance reasonably
satisfactory to Administrative Agent (collectively, the “Mortgage
Requirements”):
(i)    Mortgage. The description of the applicable real property contained in or
attached to the Mortgages shall conform to the description in the title policy
referred to below.
(ii)    Title Reports/Insurance.
(A)    For each Property that constitutes a Housing Unit and/or Finished Lot,
title reports or commitments, which title reports or commitments must indicate
that the Borrower and/or applicable Subsidiary Guarantor owns each such portion
of Property free and clear of all Liens (other than Permitted Liens) and other
encumbrances reasonably objectionable to Administrative Agent; and
(B)    For each Property that constitutes Land Held for Development or Lots
Under Development, ALTA 2006 Form mortgagee title insurance policies issued by a
title insurance company approved by Administrative Agent, or endorsements to
such policies, shall be issued in form and substance acceptable to
Administrative Agent insuring Administrative Agent’s Lien position and all
appurtenances thereto with respect to such real property, subject only to
Permitted Liens. The amount of coverage under such policy must equal the
Appraised Value of such Property. If such Property is located in a Tie-In
Jurisdiction, Borrower shall provide endorsements to all other existing title
insurance policies issued to Administrative Agent with respect to all other
Properties located in Tie-In Jurisdictions reflecting an increase in the
aggregate insured amount under the “tie-in” endorsements by the amount of such
policy. The title insurance policies (including endorsements) shall
affirmatively insure reasonable means of ingress and egress to and from the
Collateral satisfactory to Administrative Agent, to the extent available in the
applicable State. The policies and all endorsements shall contain no matters
objectionable to Administrative Agent, including, without limitation, exceptions
with respect to mechanics’ and materialmens’ Liens (to the extent coverage
relating to mechanics’ and materialmens’ Liens is available in the applicable
State) for Collateral where construction is not ongoing or where construction is
completed and the statutory period applicable in such jurisdiction has ended,
and prior years’ taxes. The policies and subsequent endorsements adding
additional Collateral to the policies shall contain such endorsements as
Administrative Agent

- 57 -

--------------------------------------------------------------------------------




shall require, including, without limitation, to the extent available in the
applicable state, the following endorsements: Environmental Protection Lien
Endorsement (ALTA Form 8.1); Variable Rate Mortgage Endorsement (ALTA Form 6 or
6.1 as applicable or equivalent); Restrictions, Encroachments, Minerals
Endorsement (“Comprehensive Endorsement”); Subdivision Endorsement; Zoning
Endorsement (ALTA Form 3.2 or ALTA Form 3.1, as applicable; otherwise ALTA Form
3-06); Tie-In Spreader Endorsement; Future Advance Endorsement; and Revolving
Credit Endorsement. Administrative Agent must be provided with copies of all
exceptions noted in the commitments and policies at the request of
Administrative Agent. The policies and all endorsements shall be issued in
accordance with the terms of this Agreement.
(iii)    Survey. A recorded plat or a current or currently certified survey of
such Property certified by a surveyor licensed in the applicable jurisdiction to
have been prepared in accordance with the then effective Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys, which survey shall be reasonably
satisfactory to Administrative Agent as to form, substance and date setting
forth such detail and pertaining to such matters as is customary for surveys
obtained by companies involved in the same type of business as Borrower and its
Subsidiaries. The survey shall also locate any special flood hazard area or
wetlands area.
(iv)    Legal Description. An accurate legal description of each such Property.
(v)    Liability Insurance. Certificates of insurance on terms acceptable to
Administrative Agent and meeting the requirements for insurance set forth in
Section 8.5 of this Agreement.
(vi)    Appraisals. Receipt by Administrative Agent of Appraisals in form and
substance satisfactory to Administrative Agent, with respect to all real
property Collateral.
(vii)    Environmental Protection. (x) A “Phase I” environmental assessment of
such Property not more than 12 months old (except as otherwise approved by
Administrative Agent), which report (1) has been prepared by an environmental
engineering firm acceptable to the Administrative Agent in its reasonable
discretion and (2) complies with the then applicable requirements contained in
the Administrative Agent’s guidelines adopted from time to time by the
Administrative Agent to be used in its lending practice generally, and (y) any
other environmental assessments or other reports relating to such Property,
including any “Phase II” environmental assessment, if prepared or recommended by
such environmental engineering firm to be prepared for such Property. In the
event that there is suggestion of any environmental problem on, at or adjacent
to the Collateral, including any unremedied environmental condition set forth in
the Phase I Environmental Report, Administrative Agent may, at its option,
require additional information concerning the nature of the problem be provided
or obtained at Borrower’s expense. Such information may include opinions and
certifications from appropriate governmental authorities, Borrower’s counsel,
and/or an environmental specialist reasonably acceptable to Administrative
Agent. Should the Collateral contain Hazardous Materials of any quantity
unacceptable to Administrative Agent or the Required Lenders, the Administrative
Agent and the Required Lenders reserve the right to elect to not include or
remove such Collateral from the Borrowing Base.
(viii)    Flood Determination; Flood Insurance. To the extent not obtained by
Administrative Agent directly (at Borrower’s sole cost and expense), a Federal
Emergency Management Agency (“FEMA”) Standard Flood Hazard Determination (a
“Determination”) shall

- 58 -

--------------------------------------------------------------------------------




be delivered to Administrative Agent for each Property, and Borrower and the
Subsidiary Guarantors shall cause to be delivered to Administrative Agent a new
Determination for any Property at least thirty (30) days prior to any expiration
date of a previously delivered Determination for such Property. Administrative
Agent will provide written notice to Borrower in the event Administrative Agent
elects, at Administrative Agent’s sole discretion, to not obtain Determinations
directly. In addition, if any above grade Improvements (or any part thereof) are
located or to be located in a special flood hazard area according to FEMA or
other Administrative Agent approved source, then Borrower shall obtain a flood
insurance policy on terms acceptable to Administrative Agent and meeting the
requirements for insurance set forth in Section 8.5 of this Agreement. When such
Collateral is included in the Borrowing Base and any other time requested the
Administrative Agent or any Lender, Borrower shall cause to be delivered to
Administrative Agent a copy of or certificate as to coverage under, the
insurance policies required by this paragraph (vii), in form and substance
acceptable to Administrative Agent and endorsed or otherwise amended to include
a standard lender’s loss payee/mortgagee endorsement naming Administrative Agent
as loss payee and mortgagee thereunder.
(ix)    UCC Financing Statements. Uniform Commercial Code Financing Statements,
properly filed in any jurisdiction identified by Administrative Agent, providing
Administrative Agent with a valid first Lien (subject to no liens other than
Permitted Liens) on all Collateral.
(x)    Local Counsel Opinions. Borrower shall cause to be delivered to
Administrative Agent a favorable legal opinion of local counsel admitted to
practice in the jurisdiction in which such Property is located as to the
enforceability of the Mortgage under applicable law and other matters reasonably
requested by Administrative Agent, which opinion shall be addressed to
Administrative Agent and the Lenders, dated the date of the applicable Mortgage,
in form and substance reasonably acceptable to Administrative Agent.
(xi)    Construction Budget. A current construction budget for the total
estimated vertical construction costs for each Housing Unit on the Property.
(xii)    Certificate of Completion. Administrative Agent may require a
certificate of completion (to the extent issued by the applicable governmental
authority) or other evidence reasonably obtainable by Borrower stating that any
applicable Finished Lot and/or Housing Unit, as the case may be, has been
completed in accordance with applicable governmental requirements.
(xiii)    Plans and Specifications. If the Borrower has not already provided the
Administrative Agent with copies, Borrower or any Subsidiary Guarantor owning
the Collateral shall provide Administrative Agent with copies of the Plans and
Specifications for all Improvements located or to be located on the real
property. If any new type of Improvements for which the Borrower has not already
provided the Administrative Agent with Plans and Specifications is to be located
on the real property, the Borrower shall provide the Administrative Agent with
new Plans and Specifications for such Improvements. Administrative Agent may
require evidence that Borrower or any Subsidiary Guarantor owning the
Collateral, any general contractor, all government agencies having jurisdiction,
and all others having the right, by law or agreement, to approve the Plans and
Specifications, have approved the Plans and Specifications for the Improvements.
(xiv)    Permits. Administrative Agent may require copies of the grading,
building and any other governmental permits to the extent available.

- 59 -

--------------------------------------------------------------------------------




(xv)    Zoning. Administrative Agent may require, to the extent available from
the applicable jurisdiction, written evidence from the appropriate governmental
authority(ies) or title insurer that the Improvements are or will be in
compliance with all applicable zoning ordinances, concurrency requirements and
land use laws and regulations prior to commencing site work. If a title
insurance zoning endorsement is not delivered in accordance with clause (ii)
above, Borrower shall deliver a zoning letter from the appropriate governmental
authority(ies) with copies of the applicable zoning code provisions (to the
extent available from the applicable jurisdiction).
(xvi)    Copies of Purchase and Sale Agreements. Executed copies of all purchase
agreements and contracts (including all amendments thereto) for the purchase of
the Property by Borrower or its Subsidiary.
(xvii)    Payments for Work. Evidence reasonably satisfactory to Administrative
Agent, if requested by Administrative Agent in its reasonable discretion, of the
payment of all debts which are due and owing to contractors, surveyors,
engineers, architects, materialmen and the like for labor done or professional
design or surveying services, or material furnished pursuant to any contract
with respect to the Improvements.
(xviii)    Affidavit regarding Work. For all Collateral where construction is
ongoing or where construction is completed but the statutory period for
mechanics’ lien claims applicable in such jurisdiction has not ended at the time
the Mortgage is filed in the appropriate offices for the locations specified in
such Mortgage, Borrower shall deliver to Administrative Agent concurrently with
the Mortgage an affidavit acceptable to Administrative Agent identifying the
work in progress or work which has been completed but for which payment for such
work has not been made and, to the extent available, the amount of any
Indebtedness due with respect to such work.
(xix)    Collateral Assignments. If requested by Administrative Agent,
collateral assignments executed by Borrower, Subsidiary Guarantor or any other
Loan Party in favor of Administrative Agent of all reciprocal easement
agreements, architectural, and construction related contracts, permits and
licenses relating to the development, construction, use, occupancy, operation,
maintenance, enjoyment or ownership of such Property.
(xx)    Other. Such other instruments, documents, agreements, financing
statements, certificates, opinions, materials and other Security Documents as
Administrative Agent may reasonably request.
Section 4.4 Reserved.
Section 4.5 Partial Releases.
(a)    At any time prior to the Maturity Date, Administrative Agent shall, at
Borrower's request, issue partial releases from the Lien of a Mortgage and other
Security Documents of Land Held for Development, Lots Under Development, one or
more Housing Units, one or more Finished Lots or other Collateral; provided,
however, that prior to or simultaneously with each such partial release all of
the following conditions shall be satisfied:
(i)    The sales price for any sale, transfer or conveyance must be at the Fair
Market Value for such Collateral;

- 60 -

--------------------------------------------------------------------------------




(ii)    The sales price for all Collateral sold during any calendar month must
be not less than the contribution to the Borrowing Base as calculated in the
most recently delivered Borrowing Base Certificate for such Collateral sold;
(iii)    If Collateral constituting more than 10% of the Borrowing Base in the
Borrowing Base Certificate most recently delivered is to be released from the
Mortgages in any month, Borrower shall have delivered to Administrative Agent a
Borrowing Base Certificate demonstrating on a pro forma basis, and
Administrative Agent shall have determined to its reasonable satisfaction, that
the outstanding principal balance of the Loans together with the aggregate
amount of all Letter of Credit Liabilities will not exceed the Maximum Loan
Availability after giving effect to such request and any Release Consideration
to be paid and/or the acceptance of any Property as an additional or replacement
Borrowing Base Property to be given concurrently with such request;
(iv)    Borrower requests in writing to Administrative Agent a payoff letter for
the Collateral it seeks to such release from the Mortgage not less than ten (10)
Business Days prior to the date such payoff is needed, together with all data
reasonably necessary to support Borrower’s being entitled to the partial
release, including, without limitation, a legal description for the Collateral
to be released and a partial release document prepared by Borrower, all at
Borrower’s expense and all in form and content satisfactory to Administrative
Agent;
(v)    Borrower shall submit to Administrative Agent within two (2) Business
Days after the closing of the sale, a photocopy of the final signed closing
statement with respect to the sale of such Collateral;
(vi)    Borrower shall pay all costs and expenses of Administrative Agent,
including, without limitation, reasonable legal fees and expenses incurred by
Administrative Agent in connection with any partial release of the Mortgage;
(vii)    Borrower pays, or causes to be paid, to Administrative Agent the
Release Consideration for any Collateral to be released from the Mortgages under
this Section 4.5(a), which Release Consideration shall be applied to payment of
any outstanding Revolving Loans hereunder, and to the extent no Revolving Loans
are outstanding or if following payment of outstanding Revolving Loans
additional funds remain, such Release Consideration shall be returned to the
Borrower within one (1) Business Day of receipt of such proceeds by
Administrative Agent; and
(viii)    No Event of Default exists.
Notwithstanding the provisions of Section 4.5(a)(viii), during the existence of
an Event of Default, provided that (i) the conditions set forth in Sections
4.5(a)(i) through (a)(vi) are satisfied, and (ii) Borrower pays, or causes to be
paid, to Administrative Agent the Release Consideration required to be paid
under the definition thereof (which the parties agree shall be applied in
accordance with Section 11.5), then Administrative Agent shall issue partial
releases from the Lien of a Mortgage and other Security Documents for (y) the
sale, transfer or conveyance by the Borrower or a Subsidiary of any Presold
Housing Unit, Lots Under Development, Finished Lots or Land Held for Development
pursuant to a valid, bona-fide agreement between the Borrower or a Subsidiary
and a third party entered into prior to the occurrence of the applicable Event
of Default, or (z) the sale, transfer or conveyance by the Borrower or a
Subsidiary of any other Housing Unit, Lots Under Development, Finished Lots or
Land Held for Development with the prior written consent of Administrative Agent
in its sole discretion.

- 61 -

--------------------------------------------------------------------------------




(b)    (i) With respect to any Collateral other than Housing Units, upon ten
(10) Business Days prior written request by the Borrower, the Administrative
Agent will execute all partial release documents for such Collateral other than
Housing Units released from Mortgages, and (ii) with respect to any Housing
Units, once per month, the Administrative Agent will execute all partial release
documents for such Housing Units released from Mortgages during the preceding
month, which partial release documents will be executed on the forms of release
previously prepared and forwarded by Borrower as set forth above or on such
other release documentation in form and substance reasonably acceptable to
Administrative Agent and customarily used in the applicable jurisdiction.
(c)    Upon request by Borrower and without payment of any release price or
Release Consideration, or other amount, Administrative Agent shall also release
land from the Lien of the Mortgages and other Security Documents or subordinate
such Liens, all as necessary to effect necessary dedications of roadways or
utility and service areas to governmental authorities or utility companies, to
convey common areas to homeowners or condominium associations or community
development districts, and to allow the recordation of easements and
declarations to the extent such are common or reasonably necessary for the
development of Collateral for residential purposes, and Borrower shall pay all
costs and expenses of Administrative Agent including, without limitation,
reasonable legal fees incurred by Administrative Agent in connection with any
such release.
(d)    Provided a Trigger Event has not occurred, Borrower may request
Administrative Agent’s consent, such consent not to be unreasonably withheld, to
the substitution of a Borrowing Base Property constituting a portion of the
Minimum Land Collateral with another Property so long as: (i) the conditions
precedent set forth in Section 4.2 and Section 6.3 have been satisfied with
respect to such new Property the Borrower wishes to substitute as Minimum Land
Collateral, (ii) after giving effect to the release of the portion of the
Minimum Land Collateral being substituted and inclusion of such new Property
being added as a Minimum Land Collateral, Borrower shall continue to satisfy the
minimum amount of Minimum Land Collateral required pursuant to the definition
thereof, and (iii) a Borrowing Base Certificate showing the Borrowing Base after
release of the portion of the Minimum Land Collateral being substituted and
inclusion of such new Property being added as a Minimum Land Collateral has been
delivered to the Administrative Agent. In connection with any such substitution
of Minimum Land Collateral, Administrative Agent is hereby authorized to release
the portion of the Minimum Land Collateral being substituted from the Lien of
the Mortgages and other Security Documents, and any such release shall be
without payment of any release price or Release Consideration.
Releases of Collateral from the Mortgages and other Security Documents shall not
affect or impair the Lien of the Mortgages and Administrative Agent’s Lien and
security interests created by the other Loan Documents as to the Collateral and
other property encumbered by the Mortgages and the other Loan Documents not
theretofore released, and said Liens and security interests shall continue in
full force and effect as to the Collateral and such other property not released.
Except as set forth in this Section 4.5, no Collateral shall be released from
the Lien of a Mortgage applicable thereto. Lenders hereby irrevocably authorize
the Administrative Agent to release Collateral in accordance with this Section
4.5.
Section 4.6 Release of Guarantors.
In connection with the sale of Equity Interests in a Subsidiary permitted under
Section 10.4, if such Subsidiary is also a Subsidiary Guarantor, the Borrower
may request in writing that the Administrative Agent release, and upon receipt
of such request the Administrative Agent shall release, a Subsidiary Guarantor
from the Subsidiary Guaranty and applicable Security Documents so long as:
(i) such Subsidiary Guarantor owns no Property included in the most-recent
calculation of the Borrowing Base, nor any Equity Interest in any

- 62 -

--------------------------------------------------------------------------------




Subsidiary Guarantor that owns a Property included in the most-recent
calculation of Borrowing Base; (ii) no Event of Default shall then be in
existence or would occur as a result of such release; (iii) the representations
and warranties made by the Borrower and such Subsidiary Guarantor in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects and except for changes in factual
circumstances specifically and expressly permitted hereunder)); and (iv) the
Administrative Agent shall have received such written request at least ten (10)
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request. Lenders
hereby irrevocably authorize the Administrative Agent to release a Subsidiary
Guarantor from the Subsidiary Guaranty and applicable Security Documents in
accordance with this Section 4.6.
Section 4.7 Frequency of Appraisals.
(a)    Prior to the occurrence of a Trigger Event, Appraisals of the Borrowing
Base Property shall be conducted, and the Appraised Value of Borrowing Base
Property shall be determined or redetermined, as applicable, under each of the
following circumstances:
(i)    In connection with the acceptance of a Property into the Minimum Land
Collateral, the Appraised Value of a Borrowing Base Property will be determined
based on the Appraisal obtained, at Borrower’s sole cost and expense, pursuant
to Section 4.2; or
(ii)    From time to time upon at least five (5) Business Days written notice to
the Borrower and at the Borrower’s sole cost and expense, the Administrative
Agent may redetermine the Appraised Value of a Borrowing Base Property (based on
a new Appraisal obtained by the Administrative Agent) in any of the following
circumstances:
(A)    if a material adverse change occurs with respect to such Borrowing Base
Property, including, without limitation, a major casualty at such Property that
is not substantially covered by insurance, a material condemnation of any part
of such Property, or a material change in the environmental condition of such
Property; or
(B)    if necessary in order to comply with FIRREA or other Applicable Law
relating to Administrative Agent or any Lender.
(iii)    At any time and from time to time when an Event of Default exists, the
Administrative Agent may redetermine the Appraised Value of a Borrowing Base
Property (based on a new Appraisal obtained by Administrative Agent), all at the
Borrower’s expense; or
(iv)    At any time and from time to time, the Requisite Lenders may redetermine
the Appraised Value of a Borrowing Base Property (based on a new Appraisal
obtained by Administrative Agent), all at the sole cost and expense of the
Lenders, with each Lender agreeing to pay to Agent such Lender’s Pro Rata Share
of such costs and expenses.

- 63 -

--------------------------------------------------------------------------------




(b)    After the occurrence of a Trigger Event, Appraisals of the Borrowing Base
Property shall be conducted, and the Appraised Value of Borrowing Base Property
shall be determined or redetermined, as applicable, under each of the following
circumstances:
(i)    In connection with the acceptance of a Property into the Borrowing Base,
the Appraised Value of a Borrowing Base Property will be determined based on the
Appraisal obtained, at Borrower’s sole cost and expense, pursuant to Section
4.3; or
(ii)    To the extent the initial Appraisal for a Borrowing Base Property does
not include values for each Property type, then in connection with a Borrower
request to re-designate a Borrowing Base Property from one Collateral Category
to another (e.g., from Lots Under Development to Finished Lots), Administrative
Agent, at Borrower sole cost and expense, will re-determine the Appraised Value
based on a new Appraisal thereof; or
(iii)    At any time and from time to time, Administrative Agent shall have the
right to have a new Appraisal prepared, at Borrower’s expense, for any Property
included in the Borrowing Base, whose most recent Appraisal is dated more than
twelve (12) months prior to the date of the most recent Borrowing Base;
provided; however, if the existing Appraisal is over twelve (12) months old with
respect to Housing Units in a subdivision (i) that are actively selling with
sales prices that are at least 95% of (1) the most recent Appraised Values or
(2) the previously sold prices in such subdivision, or (ii) which have fewer
than 10 Housing Units remaining to sell, then Administrative Agent may, in its
sole and absolute discretion, refrain from ordering a new Appraisal; or
(iv)    At any time and from time to time, Administrative Agent shall have the
right, on a quarterly basis, to have updated Appraisals prepared, at Borrower’s
sole cost and expense, for up to 25% of the Property included in the Borrowing
Base; or
(v)    From time to time upon at least five (5) Business Days written notice to
the Borrower and at the Borrower’s sole cost and expense, the Administrative
Agent may redetermine the Appraised Value of a Borrowing Base Property (based on
a new Appraisal obtained by the Administrative Agent) in any of the following
circumstances:
(A)    if a material adverse change occurs with respect to such Borrowing Base
Property, including, without limitation, a major casualty at such Property that
is not substantially covered by insurance, a material condemnation of any part
of such Property, or a material change in the environmental condition of such
Property; or
(B)    if necessary in order to comply with FIRREA or other Applicable Law
relating to Administrative Agent or any Lender.
(vi)    At any time and from time to time when an Event of Default exists, the
Administrative Agent may redetermine the Appraised Value of a Borrowing Base
Property (based on a new Appraisal obtained by Administrative Agent), all at the
Borrower’s expense; or
(vii)    At any time and from time to time, the Requisite Lenders may
redetermine the Appraised Value of a Borrowing Base Property (based on a new
Appraisal obtained by Administrative Agent), all at the sole cost and expense of
the Lenders, with each Lender agreeing to pay to Agent such Lender’s Pro Rata
Share of such costs and expenses.
Borrower shall, at all times, act reasonably to cause such Appraisals to be
completed.

- 64 -

--------------------------------------------------------------------------------




Section 4.8 Frequency of Calculations of Borrowing Base.
Initially, the Borrowing Base for the Borrowing Base Property shall be the
amount set on Schedule 4.1. Thereafter, the Borrowing Base shall be the amount
set forth as such in the Borrowing Base Certificate delivered from time to time
under Section 9.4(d) or other applicable provisions of this Agreement.
Section 4.9 Inspections.
Administrative Agent, in its sole discretion, shall have the right to have, at
Borrower’s expense, quarterly inspections performed on up to thirty percent
(30%) of the Properties included in the Borrowing Base by Administrative Agent
and its contractors, vendors and agents. Administrative Agent shall have the
right to further inspect Borrowing Base Properties as Administrative Agent
determines to be reasonably necessary at the cost and expense of Lenders, with
each Lender agreeing to pay to Administrative Agent such Lender’s Pro Rata Share
of such costs and expenses. Notwithstanding the forgoing, during the existence
of an Event of Default, Administrative Agent shall have the right, and Requisite
Lenders may require Administrative Agent, to inspect all of the Properties
included in the Borrowing Base, at Borrower’s expense, at such times and as
often as Administrative Agent or the Requisite Lenders, as the case may be,
reasonably elect. In the event of any discrepancy between a Borrowing Base
Certificate and any inspection performed by or at the request of Administrative
Agent, then Administrative Agent shall have the right to adjust the Borrowing
Base accordingly. Any inspection or review of the Lots and/or Housing Units by
Administrative Agent or its contractors, vendors and agents is solely for
Administrative Agent and Lenders’ benefit and may not be relied upon by Borrower
or by any third party. Neither Administrative Agent or Lender owe any duty of
care to Borrower or any third party to protect against, or to inform Borrower or
any third party of, any negligent, faulty, inadequate or defective design or
construction of the Improvements as determined by Administrative Agent or any
Lender.
ARTICLE V YIELD PROTECTION, ETC.
Section 5.1 Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender or Participant determines that any
Regulatory Change affecting such Lender, Participant or any lending office of
such Lender, Participant or such Lender’s or Participant’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or Participant’s capital or on
the capital of such Lender’s or Participant’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or Participant or
the Loans made by, or participations in Letters of Credit held by, such Lender
or Participant, to a level below that which such Lender, Participant or such
Lender’s or Participant’s holding company could have achieved but for such
Regulatory Change (taking into consideration such Lender’s or Participant’s
policies and the policies of such Lender’s Participant’s holding company with
respect to capital adequacy), then from time to time (but in any event within 30
days of Borrower receiving notice of same) the Borrower will pay to such Lender
or Participant such additional amount or amounts as will compensate such Lender,
Participant or such Lender’s or Participant’s holding company for any such
reduction suffered.
(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its

- 65 -

--------------------------------------------------------------------------------




Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);
(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or
(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.
(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by the Issuing Bank or such Lender, the Borrower shall pay
immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank and or a Lender, to
notify the Administrative Agent) of any event occurring after the

- 66 -

--------------------------------------------------------------------------------




Agreement Date entitling the Administrative Agent, the Issuing Bank or such
Lender to compensation under any of the preceding subsections of this Section as
promptly as practicable; provided, however, that the failure of the
Administrative Agent, the Issuing Bank or any Lender to give such notice shall
not release the Borrower from any of its obligations hereunder. The
Administrative Agent, the Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of the Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, the Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error. The Borrower shall pay the
Administrative Agent, the Issuing Bank and or any such Lender, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
Section 5.2 Suspension of LIBOR Loans.
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(a)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;
(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or
(c)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.
Section 5.3 Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).
Section 5.4 Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

- 67 -

--------------------------------------------------------------------------------




(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.
Section 5.5 Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans;
(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans; and
(iii)    all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans shall remain as Base Rate Loans.
If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

- 68 -

--------------------------------------------------------------------------------




Section 5.6 Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(c) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) the aggregate
amount of payments previously made by the Affected Lender under Section 2.4(j)
that have not been repaid, plus (z) any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender, any other Lender
or any Titled Agent be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent, the Affected
Lender or any of the other Lenders. The terms of this Section shall not in any
way limit the Borrower’s obligation to pay to any Affected Lender compensation
owing to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10, 5.1 or 5.4) with respect to any period up
to the date of replacement.
Section 5.7 Change of Lending Office.
At the request of Borrower, each Lender agrees that it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate an alternate Lending Office with respect to any of
its Loans affected by the matters or circumstances described in Sections 3.10,
5.1 or 5.3 to reduce the liability of the Borrower or avoid the results provided
thereunder, so long as such designation is not disadvantageous to such Lender as
determined by such Lender in its sole discretion, except that such Lender shall
have no obligation to designate a Lending Office located in the United States of
America.
Section 5.8 Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
ARTICLE VI CONDITIONS PRECEDENT
Section 6.1 Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

- 69 -

--------------------------------------------------------------------------------




(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:
(i)    counterparts of this Agreement executed by each of the parties hereto;
(ii)    Revolving Notes executed by the Borrower, payable to each applicable
Lender (but excluding any Lender that has requested that it not receive Notes)
and complying with the terms of Section 2.12(a);
(iii)    the Subsidiary Guaranty executed by each of the Subsidiary Guarantors
initially to be a party thereto;
(iv)    an opinion of counsel to the Borrower and such other Loan Parties as
Administrative Agent may request, addressed to the Administrative Agent and the
Lenders in a form and substance satisfactory to Administrative Agent;
(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;
(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;
(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, requests for Letters of Credit, Notices of
Conversion and Notices of Continuation;
(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;
(ix)    a Borrowing Base Certificate calculated as of the Effective Date;
(x)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending March 31, 2015;
(xi)    a Disbursement Instruction Agreement effective as of the Agreement Date;

- 70 -

--------------------------------------------------------------------------------




(xii)    copies of all Material Contracts and Specified Derivatives Contracts in
existence on the Agreement Date;
(xiii)    the Fee Letter;
(xiv)    evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;
(xv)    evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under the Existing Credit Agreement shall have been paid in full
and all Liens securing such indebtedness, liabilities or other obligations have
been released;
(xvi)    with respect to each Borrowing Base Property identified on Schedule
4.1, each of the items referred to in Section 6.3 required to be delivered in
connection with any Borrowing Base Property;
(xvii)    UCC, tax, judgment and lien search reports with respect to the
Borrower, each other Loan Party and each Property in the Minimum Land Collateral
in all necessary or appropriate jurisdictions indicating that there are no liens
of record on such property other than Permitted Liens;
(xviii)    insurance certificates, or other evidence, providing that the
insurance coverage required under Section 8.5 is in full force and effect; and
(xix)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.
(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;
(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
(d)    the Borrower, the other Loan Parties and the other Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound; and
(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

- 71 -

--------------------------------------------------------------------------------




Section 6.2 Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto;
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, and in the case of the issuance of a Letter of
Credit the Issuing Bank and the Administrative Agent shall have received a
timely request for the issuance of such Letter of Credit. Each Credit Event
shall constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in this Article VI have been
satisfied. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Borrower and to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, that the conditions precedent for initial Loans set forth
in Sections 6.1 and 6.2 that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.
Section 6.3 Conditions Precedent to a Property becoming a Borrowing Base
Property.
No Property shall become a Borrowing Base Property until Borrower shall have (or
shall have caused to be) executed and delivered to Administrative Agent all
documents and instruments required (i) prior to the occurrence of a Trigger
Event, under Section 4.2 and 8.15 if such Property constitutes Minimum Land
Collateral and (ii) after the occurrence of a Trigger Event, under Sections 4.3
and 8.15, and Administrative Agent shall have approved of such Property’s
inclusion in the Borrowing Base, and the Borrower shall have (or shall cause to
be) executed and delivered to Administrative Agent the following instruments,
documents and agreements in respect of such Property, each to be in form and
substance satisfactory to Administrative Agent:
(a)    An executive summary of the Property including, at a minimum, the
following information relating to such Property: (A) a description of such
Property, such description to include the location, site plan, and physical
condition of such Property; (B) the purchase price paid or to be paid for such
Property; (C) the current and projected condition of the regional market and
specific submarket in which such Property is located; and (D) the current
projected development plans for such Property;

- 72 -

--------------------------------------------------------------------------------




(b)    If such property is owned by a Subsidiary of the Borrower, all of the
items required to be delivered to the Administrative Agent under Section 8.14 if
not previously delivered; and
(c)    Such other instruments, estoppel certificates documents, agreements,
financing statements, certificates, opinions and other Security Documents as the
Administrative Agent may reasonably request.
ARTICLE VII REPRESENTATIONS AND WARRANTIES
Section 7.1 Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:
(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, limited liability company,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.
(b)    Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (B) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Borrower and its Subsidiaries,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Borrower and its Subsidiaries.
(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same

- 73 -

--------------------------------------------------------------------------------




may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.
(d)    Compliance of Loan Documents with Laws, Organizational Documents and
Other Agreements. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any Loan Party is a party in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval (other than those that have been
obtained or could be reasonably be expected to be obtained in the ordinary
course of business) or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lenders Parties.
(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.
(f)    Title to Properties; Liens. Schedule 7.1(f) is, as of the Agreement Date,
a complete and correct listing of all Properties of the Borrower, each other
Loan Party and each other Subsidiary, setting forth, for each such Property, its
Collateral Category. Schedule 4.1 is, as of the Agreement Date, a complete and
correct listing of all Borrowing Base Properties, and Schedule 4.1 denotes which
of such Borrowing Base Properties constitutes Minimum Land Collateral. Each of
the Borrower, each other Loan Party and each other Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets. None of the Collateral is subject to any Lien other than Permitted
Liens, and no Borrowing Base Property is subject to any Lien other than
Permitted Liens. Each Property included in the calculation of the Borrowing Base
satisfies all requirements under the Loan Documents for being including in the
Borrowing Base.
(g)    Existing Indebtedness; Total Liabilities. Part I of Schedule 7.1(g) is,
as of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees) of each of the Borrower, the other Loan Parties and
the other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of the Agreement
Date, the Borrower, the other Loan Parties and the other Subsidiaries have
performed and are in compliance, in all material respects, with all of the terms
of such Indebtedness and all instruments and agreements relating thereto, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute a default or event of
default, exists with respect to any such Indebtedness. Part II of
Schedule 7.1(g) is, as of the Agreement Date, a complete and correct listing of
all Total Liabilities of the Borrower, the other Loan Parties and the other
Subsidiaries (excluding any Indebtedness set forth on Part I of such Schedule).
(h)    Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Borrower,
the other Loan Parties and the other Subsidiaries that are parties to any
Material Contract has performed and is in compliance, in all material respects,
with all of the terms of such Material Contract, and no default or event of
default, or event or

- 74 -

--------------------------------------------------------------------------------




condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.
(i)    Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (or, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Document. As of the Agreement Date, there
are no strikes, slow downs, work stoppages or walkouts or other labor disputes
in progress or threatened relating to, the Borrower, any Loan Party or any other
Subsidiary.
(j)    Taxes. All material federal, state and other tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all material federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
other Subsidiary and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 8.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Loan Party or any other Subsidiary under audit. All charges, accruals and
reserves on the books of the Borrower, the other Loan Parties and the other
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.
(k)    Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ended December 31, 2014 and the related audited
consolidated statements of operations, shareholders’ equity and cash flow for
the fiscal years ended on such dates, with the opinion thereon of Ernst & Young,
LLP, and (ii) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal quarter ended March 31, 2015, and the
related unaudited consolidated statements of operations, shareholders’ equity
and cash flow of the Borrower and its consolidated Subsidiaries for the fiscal
quarter period ended on such date. Such financial statements (including in each
case related schedules and notes) are complete and correct in all material
respects and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year‑end audit adjustments).
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required by GAAP to be set forth in its
financial statements or notes thereto, except as referred to or reflected or
provided for in said financial statements.
(l)    No Material Adverse Effect. Since March 31, 2015, there has been no
event, change, circumstance or occurrence (other than those of a macroeconomic
nature) that could reasonably be expected to have a Material Adverse Effect.
Each of the Borrower and the other Loan Parties is Solvent.
(m)    ERISA.
(i)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws, except
as would not reasonably be expected to have a Material Adverse Effect. Except
with respect to Multiemployer Plans, each Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code, has received a

- 75 -

--------------------------------------------------------------------------------




favorable determination from the Internal Revenue Service or an application is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred which would cause the loss of its reliance
on each such Plan’s favorable determination letter except for occurrences that
would not reasonably be expected to have a Material Adverse Effect.
(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.
(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to any
Plan; (iii) there are no violations of the fiduciary responsibility rules with
respect to any Plan; and (iv) no member of the ERISA Group has engaged in a
non-exempt “prohibited transaction,” as defined in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code, in connection with any Plan, that
would subject any member of the ERISA Group to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.
(n)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement, limited liability company agreement,
operating agreement, or other similar organizational documents, and no event has
occurred, which has not been remedied, cured or waived: (i) which constitutes a
Default or an Event of Default; or (ii) which constitutes, or which with the
passage of time, the giving of notice, or both, would constitute, a default or
event of default by, any Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(o)    Environmental Laws. In the ordinary course of business and from time to
time each of the Borrower, each other Loan Party and each other Subsidiary
conducts reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, its respective
Properties, in the course of which the Borrower, such other Loan Party or such
other Subsidiary identifies and evaluates associated actual and potential
liabilities and costs (including, without limitation, determining whether any
capital or operating expenditures are required for clean-up or closure of
properties presently or previously owned, determining whether any capital or
operating expenditures are required to achieve or maintain compliance in all
material respects with Environmental Laws or required as a condition of any
Governmental Approval, any contract, or any related constraints on operating
activities, determining whether any costs or liabilities exist in connection
with on-site or off-site treatment, storage, handling and disposal of wastes or
Hazardous Materials, and determining whether any actual or potential liabilities
to third parties, including employees, and any related costs and expenses
exist). Each of the Borrower, each other Loan Party and each other Subsidiary:
(i) is in compliance with all Environmental Laws applicable to its business,
operations and the Properties, (ii) has obtained all Governmental Approvals
which are required under Environmental Laws, and each such Governmental Approval
is in full force and effect, and (iii) is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with would reasonably

- 76 -

--------------------------------------------------------------------------------




be expected to have a Material Adverse Effect. Except for any of the following
matters that would not reasonably be expected to have a Material Adverse Effect,
no Loan Party has any knowledge of, or has received notice of, any past,
present, or pending releases, events, conditions, circumstances, activities,
practices, incidents, facts, occurrences, actions, or plans that, with respect
to any Loan Party or any other Subsidiary, their respective businesses,
operations or with respect to the Properties, may: (x) cause or contribute to an
actual or alleged violation of or noncompliance with Environmental Laws,
(y) cause or contribute to any other potential common‑law or legal claim or
other liability, or (z) cause any of the Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any Hazardous Material, or
any other requirement under Environmental Law. There is no Environmental Claim
pending or, to the Borrower’s actual knowledge, threatened, against the
Borrower, any other Loan Party or any other Subsidiary relating in any way to
Environmental Laws which reasonably would be expected to have a Material Adverse
Effect. None of the Properties is listed on or proposed for listing on the
National Priority List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 and its implementing
regulations, or any state or local priority list promulgated pursuant to any
analogous state or local law. To the Borrower’s actual knowledge, no Hazardous
Materials generated at or transported from the Properties are or have been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result in a Material Adverse Effect.
(p)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.
(q)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.
(r)    Affiliate Transactions. Except as permitted by Section 10.10 or as
otherwise set forth on Schedule 7.1(r), none of the Borrower or any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.
(s)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
material patents, licenses, franchises, trademarks, trademark rights, service
marks, service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. No material claim has been asserted by any
Person

- 77 -

--------------------------------------------------------------------------------




with respect to the use of any such Intellectual Property by the Borrower, any
other Loan Party or any other Subsidiary, or challenging or questioning the
validity or effectiveness of any such Intellectual Property. The use of such
Intellectual Property by the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.
(t)    Business. As of the Agreement Date, the Borrower, the other Loan Parties
and the other Subsidiaries are engaged in the business of acquiring land and
developing single family homes, together with other business activities
incidental thereto.
(u)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.
(v)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, complete and
correct in all material respects, to the extent necessary to give the recipient
a true and accurate knowledge of the subject matter, or, in the case of
financial statements, present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year end
audit adjustments and absence of full footnote disclosure). All financial
projections and other forward looking statements prepared by or on behalf of the
Borrower, any other Loan Party or any other Subsidiary that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. No fact (other
than matters of a macroeconomic nature) is known to any Loan Party which has
had, or may in the future have (so far as any Loan Party can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 7.1(k) or in such information,
reports or other papers or data or otherwise disclosed, including the Borrower’s
filings with the Securities and Exchange Commission, in writing to the
Administrative Agent and the Lenders. No document furnished by or on behalf of
the Borrower or any Subsidiary Guarantor or written statement made by or on
behalf of the Borrower or any Subsidiary Guarantor to the Administrative Agent
or any Lender in connection with the negotiation, preparation or execution of,
or pursuant to, this Agreement or any of the other Loan Documents contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact necessary in order to make the statements contained
therein not misleading.
(w)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.
(x)    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

- 78 -

--------------------------------------------------------------------------------




(i)    The Borrowers, its Subsidiaries and their respective officers and
employees, and, to the knowledge of the Borrowers, their directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. No Loan Party or any Subsidiary or Affiliate thereof (i) is a
Sanctioned Entity, (ii) has its assets in Sanctioned Entities, or (iii) derives
operating income from investments in, or transactions with Sanctioned Entities
or Sanctioned Countries. No proceeds of any Loan, and no Letter of Credit, will
be used, and no proceeds of any Loan or Letter of Credit have been used, to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Entity or in violation of Anti-Corruption Laws or applicable
Sanctions.
(ii)    Neither the making of the Revolving Loans hereunder nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. The Borrowers and their Subsidiaries are in compliance in all material
respects with the Patriot Act.
(y)    Security Documents.
(i)    The Mortgages are effective to create in favor of Administrative Agent,
for its benefit and the benefit of the other Lender Parties, a legal, valid and
enforceable Lien and security interest in all Collateral (with such exceptions
as may be agreed to by Administrative Agent) owned by Borrower and Subsidiary
Guarantors and, when recorded, constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such Property, in each case prior and superior in right to any other Lien
other than Permitted Liens.
(ii)    Each Material Subsidiary of Borrower is a Guarantor.
Section 7.2 Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any extension of the Revolving Loan
Termination is effectuated pursuant to Section 2.14, the date on which any
increase of the Revolving Commitments is effectuated pursuant to Section 2.17
and as of the date of the occurrence of each Credit Event, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.



- 79 -

--------------------------------------------------------------------------------




ARTICLE VIII AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:
Section 8.1 Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.
Section 8.2 Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.
Section 8.3 Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including, but
not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted.
Section 8.4 Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section 7.1(t)
in the Permitted Markets.
Section 8.5 Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby and/or insurance
certificates, in form reasonably acceptable to the Administrative Agent,
providing that the insurance coverage required under this Section 8.5 (including
without limitation, both property and liability insurance) is in full force and
effect and stating that coverage shall not be cancelable or materially changed
without ten (10) days prior written notice to the Administrative Agent of any
cancelation for nonpayment or premiums, and not less than thirty (30) days prior
written notice to the Administrative Agent of any other cancellation or any
modification (including a reduction in coverage), together with appropriate
evidence that the Administrative Agent (for the benefit of the Lenders, the
Issuing Bank and the Specified

- 80 -

--------------------------------------------------------------------------------




Derivatives Providers) is named as lender’s loss payee and additional insured,
as appropriate, on all insurance policies that the Borrower, any Loan Party or
any other Subsidiary actually maintains with respect to any Property that
constitutes Collateral and improvements on such Property. Such insurance shall,
in any event, include all of the following (capitalized terms used in this
Section shall have the same meaning as such terms are commonly and presently
defined in the insurance industry):
(a)    Insurance against loss to such Borrowing Base Properties on an “all risk”
policy form, covering insurance risks no less broad than those covered under a
Special Multi Peril (SMP) policy form, which contains a Commercial ISO “Causes
of Loss-Special Form,” in the then current form, and such other risks as
Administrative Agent may reasonably require, in amounts equal to the full
replacement cost of the Borrowing Base Properties including fixtures and
equipment, Borrower’s interest in leasehold improvements, and the cost of debris
removal, with, if required by the Administrative Agent, an agreed amount
endorsement, and with deductibles of not more than $25,000, except that any
deductibles for any insurance covering damage by windstorm may be in amounts up
to 5% of the value of the Borrowing Base Property insured;
(b)    During the making of any alterations or improvements to a Borrowing Base
Property, carry or cause to be carried a Builders All Risk/Special Form
Completed Value (Non-Reporting Form) Hazard Insurance policy, including without
limitation, theft coverage and such other coverages and endorsements as
Administrative Agent may require, insuring Administrative Agent against damage
to the Borrowing Base Property in an amount acceptable to Administrative Agent.
Such coverage should adequately insure any and all Borrowing Base Properties,
whether such Borrowing Base Property is onsite, stored offsite or otherwise;
(c)    Insurance against loss or damage by flood or mud slide in compliance with
all Applicable Laws, including the Flood Disaster Protection Act of 1973, as
amended from time to time, if the Borrowing Base Properties are now, or at any
time while the Obligations or any portion thereof remains unpaid shall be,
situated in any area which an appropriate Governmental Authority designates as a
special flood hazard area, in amounts equal to the full replacement value of all
above grade structures on the Borrowing Base Properties, or as such lesser
amounts as may be available under Federal flood insurance programs;
(d)    A policy of Commercial General Liability insurance on an occurrence
basis, with coverages and limits as required by Administrative Agent, with the
Borrower or the applicable Subsidiary listed as the additional insured, insuring
against liability for injury and/or death to any person and/or damage to any
property occurring on the Borrowing Base Property;
(e)    Such other reasonable insurance in such reasonable amounts as
Administrative Agent may from time to time request against such other insurable
hazards which at the time are commonly insured against for property similar to
the subject Borrowing Base Property located in or around the region in which the
subject Borrowing Base Property is located.
(f)    COLLATERAL PROTECTION INSURANCE NOTICE (A) BORROWER IS REQUIRED TO: (i)
KEEP THE BORROWING BASE PROPERTIES INSURED AGAINST DAMAGE IN THE AMOUNT
ADMINISTRATIVE AGENT SPECIFIES; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT
IS AUTHORIZED TO DO BUSINESS IN THE STATE IN WHICH THE BORROWING BASE PROPERTY
IS LOCATED OR AN ELIGIBLE SURPLUS LINES INSURER; AND (iii) NAME ADMINISTRATIVE
AGENT AS THE PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A LOSS IN THE
CASE OF PROPERTIES THAT CONSTITUTE COLLATERAL; (B)

- 81 -

--------------------------------------------------------------------------------




BORROWER MUST, IF REQUIRED BY ADMINISTRATIVE AGENT, DELIVER TO ADMINISTRATIVE
AGENT A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS THEREFOR; AND
(C) IF BORROWER FAILS TO MEET ANY REQUIREMENT LISTED IN CLAUSES (A) OR (B)
HEREOF, ADMINISTRATIVE AGENT MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON
BEHALF OF BORROWER AT BORROWER'S EXPENSE.
Section 8.6 Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested diligently and in good faith by appropriate proceedings and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP; provided further, however, solely for purposes of
(A) determining whether Property is Borrowing Base Property or (B) determining
whether the Minimum Land Collateral Mortgage Requirements have been met, such
right to contest is subject to: (i) Borrower pursuing such contest diligently
and in good faith by appropriate proceedings which operate to suspend the
collection thereof, (ii) no part of or interest in the applicable Property being
in danger of being sold, forfeited, terminated, canceled or lost, and (iii)
either (1) Borrower having the claim of Lien bonded off, (2) Borrower having
deposited with Administrative Agent any funds or other forms of assurance which
Administrative Agent reasonably and in good faith determines from time to time
appropriate to protect Administrative Agent from the consequences of the contest
being unsuccessful or (3) Borrower having provided to Administrative Agent
evidence satisfactory to Administrative Agent that the claim of Lien was paid
under protest pursuant to the procedures of the applicable Governmental
Authority.
Section 8.7 Books and Records; Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (in the presence of an officer of
the Borrower if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice. The Borrower
shall be obligated to reimburse the Administrative Agent and the Lender for
their reasonable costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while a Default or
Event of Default exists. The Borrower hereby authorizes and instructs its
accountants to discuss the financial affairs of the Borrower, any other Loan
Party or any other Subsidiary with the Administrative Agent or any Lender.
Section 8.8 Use of Proceeds.
The Borrower will use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned or which may be purchased by the Borrower or any Subsidiary; (b) to
finance acquisitions otherwise permitted under this Agreement; (c) to finance
capital

- 82 -

--------------------------------------------------------------------------------




expenditures of the Borrower and its Subsidiaries; and (d) to provide for the
general working capital needs of the Borrower and its Subsidiaries and for other
general corporate purposes of the Borrower and its Subsidiaries. The Borrower
shall only use Letters of Credit for the same purposes for which it may use the
proceeds of Loans. The Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not request any Loan or Letter of Credit, or use the proceeds of
any Loan or Letter of Credit, (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws (ii) in any
Sanctioned Country, (iii) for the purpose of funding or financing any Sanctioned
Entity, or (iv) in any transaction that would result in the violation of any
Sanctions by any Person involved or participating in the transaction, whether
any Borrower, any Subsidiary, any Lender, or the Agent hereunder.
Section 8.9 Environmental Matters.
(a)    The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply would reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals issued thereunder, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws. Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.
(b)    Should any Property contain Hazardous Materials of any quantity
unacceptable to Administrative Agent or the Required Lenders, Administrative
Agent and the Required Lenders reserve the right, to elect not to have any
Lender make a Loan in connection with such Property and such Property shall not
be included in the Borrowing Base.
Section 8.10 Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.
Section 8.11 Material Contracts.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and

- 83 -

--------------------------------------------------------------------------------




agreements expressed as binding upon any such Person under any Material
Contract. The Borrower shall not, and shall not permit any other Loan Party or
any other Subsidiary to, do or knowingly permit to be done anything to impair
materially the value of any of the Material Contracts.
Section 8.12 Statements and Projections of the Loan Parties.
All financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that may
hereafter be made available to the Administrative Agent or any Lender will be
prepared in good faith based on reasonable assumptions. No document to be
furnished by or on behalf of the Borrower or any Subsidiary Guarantor or written
statement to be made by or on behalf of the Borrower or any Subsidiary Guarantor
to the Administrative Agent or any Lender in connection with the negotiation,
preparation or execution of, or pursuant to, this Agreement or any of the other
Loan Documents will contain any untrue statement of a material fact, or will
omit to state a material fact necessary in order to make the statements
contained therein not misleading.
Section 8.13 Exchange Listing.
The Borrower shall maintain at least one class of capital stock of the Borrower
having trading privileges on, or which is subject to price quotations on, a
“national securities exchange” as such term is defined under the Securities
Exchange Act of 1934, as amended.
Section 8.14 Guarantors.
Within thirty (30) days after any Person becomes a Material Subsidiary after the
Agreement Date, the Borrower shall deliver to the Administrative Agent each of
the following in form and substance satisfactory to the Administrative Agent:
(a) an Accession Agreement executed by such Subsidiary causing such Subsidiary
to become a Guarantor, (b) the items that would have been delivered under
subsections (iv) through (viii) and (xix) of Section 6.1(a) and under
Section 6.1(e) if such Subsidiary had been a Material Subsidiary on the
Agreement Date; (c) joinders to the Hazardous Materials Indemnity Agreement, (d)
if a Trigger Event has occurred or any such Person proposes to pledge Minimum
Land Collateral, Mortgages constituting a fully perfected Lien on, and security
interest in, all right, title and interest of such Material Subsidiary to, in
each case prior and superior in right to any other Lien (subject to the
Permitted Liens) on, all Property owned by such Material Subsidiary and cause
the Mortgage Requirements or Minimum Land Collateral Mortgage Requirements, as
applicable, for each such parcel of real property and related Property to be
completed concurrently with the filing of such Mortgage (or within thirty (30)
days thereafter or such additional reasonable time as Administrative Agent may
determine in its reasonable discretion with respect to each individual Mortgage
and Property), and (e) financing statements and all other actions required by
the Security Documents that are, in each case, necessary to perfect the Lien of
Administrative Agent in such Material Subsidiary’s assets. Borrower shall also
cause the requirements of this Section 8.14 and of Section 8.15 to be satisfied
prior to any assets owned by such Material Subsidiary being included in the
Borrowing Base.
Section 8.15 Collateral.
With respect to any Collateral, Borrower shall, and shall cause each of its
Subsidiaries, to:
(a)    Cause to be maintained in the appropriate governmental offices UCC
financing statements showing Borrower and Subsidiary Guarantors as debtors,
Administrative Agent as secured party and all personal property assets of the
debtors described in the Security Documents as collateral in order to continue
to perfect Administrative Agent’s security interest in the Collateral.

- 84 -

--------------------------------------------------------------------------------




(b)    Cause Borrower or any Subsidiary Guarantor who acquires real property
after the occurrence of a Trigger Event, within thirty (30) days of acquiring an
interest in such real property, to (i) execute, deliver and cause to be filed
Mortgages (or amendments to any existing Mortgages) which are effective to
create in favor of Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable Lien (subject to Permitted Liens) and security
interest in such real property and related Collateral owned by Borrower or any
Subsidiary Guarantor, which such Mortgages when filed in the appropriate offices
for the locations specified in such Mortgages, shall constitute a fully
perfected Lien (subject to Permitted Liens) on, and security interest in, all
right, title and interest of the grantors thereunder in such real property and
related Improvements, in each case prior and superior in right to any other Lien
(other than Permitted Liens), and (ii) cause the Mortgage Requirements for each
parcel of real property with which a Mortgage is executed and delivered in
accordance with this Agreement, to be completed concurrently with the filing of
such Mortgages or within thirty (30) days thereafter or such additional
reasonable time as Administrative Agent may determine in its reasonable
discretion with respect to each individual Mortgage and parcel of real property.
(c)    If at any time Administrative Agent requests following the occurrence of
a Trigger Event, in its sole but reasonable discretion, Borrower shall (i)
deliver certification from the appropriate architect or engineer with respect to
any Collateral related to a Mortgage (A) that all required licenses, permits and
other governmental approvals for the construction of the Improvements have been
issued; (B) that the Collateral, if and when the Improvements are completed in
accordance with the final Plans and Specifications, will comply with all
environmental, zoning, fire and building code, statutes and regulations and
other Applicable Laws to which the Collateral is subject; (C) that all necessary
utilities are, or will be, available on or at the Collateral and Lots; and (D)
that the recommendations contained in any subsoil report have been included in
the Plans and Specifications; and (ii) permit Administrative Agent to perform
any inspections of any Collateral or other real property of Borrower or any
Subsidiary Guarantor, which inspections Administrative Agent has reasonably
determined necessary.
(d)    Borrower shall execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file and/or record, or
cause to be registered, filed and/or recorded, in an appropriate governmental
office, any and all further amendments, documents, financing statements,
agreements and instruments, and take all further action that may be required
under applicable law, or that Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority of
the Security Documents (subject to no liens other than Permitted Liens) in all
Collateral and other assets and property of Borrower and the Subsidiary
Guarantors, or obtain consents or waivers as may be necessary in connection
therewith. In addition, from time to time after the occurrence of a Trigger
Event, Borrower will, at its cost and expense, promptly secure the Obligations
by creating, or causing to be created, perfected Liens with respect to such of
its assets and properties and personal property described in the Security
Documents as Administrative Agent shall designate (it being understood that it
is the intent of the parties hereto that, following the occurrence of a Trigger
Event, the Obligations shall be secured, by among other things, substantially
all of the assets and properties of Borrower and its Subsidiaries and personal
property described in the Security Documents (including assets acquired
subsequent to the date of this Agreement)). Such Liens will be created under the
Security Documents and other security agreements and other instruments and
documents in form and substance reasonably satisfactory to Administrative Agent,
and Borrower shall deliver or cause to be delivered to Administrative Agent all
such instruments and documents (including legal opinions and Lien searches) as
Administrative Agent shall reasonably request to evidence compliance with this
Section. Borrower agrees to provide such evidence as Administrative Agent shall
reasonably request as to the perfection and priority status of each such Lien.
In connection with the exercise by Administrative Agent of any power, right,
privilege or remedy pursuant to any Loan Document which requires any consent,

- 85 -

--------------------------------------------------------------------------------




approval, registration, qualification or authorization of any Governmental
Authority, Borrower shall execute and deliver all applications, certifications,
instruments and other documents and papers that Administrative Agent may
reasonably request.
ARTICLE IX INFORMATION
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:
Section 9.1 Quarterly Financial Statements.
As soon as available (and in any event within forty-five (45) days after the end
of each of the first, second and third fiscal quarters of each fiscal year of
the Borrower), the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries for such period, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief executive
officer or chief financial officer of the Borrower, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year‑end audit adjustments).
Section 9.2 Year‑End Statements.
As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower), the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the figures as at the end of and for the previous fiscal
year, all of which shall be (a) certified by the chief executive officer or
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of Ernst & Young, LLP or any other independent certified public accountants of
recognized national standing acceptable to the Administrative Agent, whose
report shall not be subject to (i) any ‘going concern” or like qualification or
exception or (ii) any qualification or exception as to the scope of such audit.
Section 9.3 Compliance Certificate.
At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit N (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
of the Borrower (a) setting forth in reasonable detail as of the end of such
fiscal quarter or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1; and (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.
Section 9.4 Other Information.
Borrower shall deliver to the Administrative Agent, with sufficient copies for
the Lenders (but subject to the electronic delivery provisions of Section 9.5):

- 86 -

--------------------------------------------------------------------------------




(a)    Promptly upon receipt thereof, copies of all material reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants including, without limitation, any management report;
(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;
(c)    Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and, promptly upon the issuance thereof, but in any event within ten (10)
Business Days, copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;
(d)    Within twenty-five (25) days after the end of each calendar month, a
Borrowing Base Certificate setting forth the information to be contained
therein, as of the last day of such month;
(e)    Reserved;
(f)    No later than sixty (60) days prior to the end of each fiscal year of the
Borrower ending prior to the Maturity Date, projected balance sheets, operating
statements, profit and loss projections, cash flow budgets and business plan of
the Borrower and its Subsidiaries on a consolidated basis for each quarter of
the next succeeding two (2) fiscal years, all itemized in reasonable detail,
including in the case of the cash flow budgets, excess operating cash flow,
availability under this Agreement, unused availability under committed
development loans, unfunded committed equity and any other committed sources of
funds, as well as, cash obligations for acquisitions, unfunded development
costs, capital expenditures, debt service, overhead, dividends, maturing
Property loans, hedge settlements and other anticipated uses of cash. The
foregoing shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Borrower, and when
appropriate its consolidated Subsidiaries, will be in compliance with the
covenants contained in Section 10.1 and at the end of each fiscal quarter of the
next succeeding fiscal year;
(g)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower, within ten (10) Business Days of the
occurrence of such ERISA Event, setting forth details as to such occurrence and
the action, if any, which the Borrower or applicable member of the ERISA Group
is required or proposes to take;
(h)    Within ten (10) Business Days after a Responsible Officer of the Borrower
has actual knowledge of same, notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating to, or affecting, any Loan Party or any other Subsidiary
or any of their respective properties, assets or businesses which could
reasonably be expected to have a Material Adverse Effect;
(i)    Prompt notice, but in any event within ten (10) Business Days, of the
receipt of notice that any United States income tax returns of any Loan Party or
any other Subsidiary are being audited;

- 87 -

--------------------------------------------------------------------------------




(j)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower, any other Loan Party or any other Subsidiary within
ten (10) Business Days after the later of (1) full execution thereof or (2) the
effectiveness thereof;
(k)    Prompt notice, but in any event within five (5) Business Days, of (i) any
change in the senior management of the Borrower, any other Loan Party or any
other Subsidiary, or (ii) the occurrence of any other event which, in the case
of any of the immediately preceding clauses (i) and (ii), has had, or could
reasonably be expected to have, a Material Adverse Effect;
(l)    Prompt notice, but in any event within five (5) Business Days, of the
occurrence of any Default or Event of Default;
(m)    [Reserved];
(n)    Prompt notice, but in any event within ten (10) Business Days, of
entering into any Material Contract or Specified Derivatives Contract after the
Agreement Date, and a copy of such contract;
(o)    Prompt notice, but in any event within ten (10) Business Days, of any
order, judgment or decree in excess of $500,000 having been entered against any
Loan Party or any other Subsidiary or any of their respective properties or
assets;
(p)    Within ten (10) Business Days after receipt thereof, any notification of,
or inquiry as to, an alleged material violation of any Applicable Law which has
been received by any Loan Party or any other Subsidiary from any Governmental
Authority;
(q)    Prompt notice, but in any event within ten (10) Business Days, of the
acquisition, incorporation or other creation of any Subsidiary, the purpose for
such Subsidiary, the nature of the assets and liabilities thereof and whether
such Subsidiary is a Material Subsidiary of the Borrower;
(r)    Prompt notice, but in any event within ten (10) Business Days, of any
notice of default under any CDD Debt;
(s)    Promptly upon the request of the Administrative Agent, but in any event
within ten (10) Business Days, evidence of the Borrower’s calculation of the
Ownership Share with respect to a Subsidiary or an Unconsolidated Affiliate,
such evidence to be in form and detail satisfactory to the Administrative Agent;
(t)    If Borrower receives a Credit Rating, then promptly (but in any event
within ten (10) Business Days), upon any change in the Borrower’s Credit Rating,
a certificate stating that the Borrower’s Credit Rating has changed and the new
Credit Rating that is in effect;
(u)    Promptly (but in any event within ten (10) Business Days), upon each
request, such information identifying the Borrower as a Lender may request in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act;
(v)    Promptly, and in any event within ten (10) Business Days after a
Responsible Officer of Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any violation of or noncompliance

- 88 -

--------------------------------------------------------------------------------




with any Environmental Law has or may have been committed or is threatened;
(ii) the Borrower, any Loan Party or any other Subsidiary shall receive notice
that any administrative or judicial complaint, order or petition has been filed
or other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the
Borrower, any Loan Party or any other Subsidiary shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Borrower, any Loan Party or
any other Subsidiary shall receive notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
Environmental Claim, and the matters covered by notices referred to in any of
the immediately preceding clauses (i) through (iv), whether individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;
(w)    Promptly upon the request of the Administrative Agent (but in any event
within ten (10) Business Days), the Derivatives Value in respect of any
Specified Derivatives Contract from time to time outstanding; and
(x)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Borrower, any of its Subsidiaries, or
any other Loan Party as the Administrative Agent or any Lender may reasonably
request.
Section 9.5 Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II except as provided in Section 9.5(b) and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website, and the Administrative Agent or Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 11:00 a.m. Central time on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, the Borrower shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

- 89 -

--------------------------------------------------------------------------------




(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
Section 9.6 Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents (collectively, “Information Materials”) shall be delivered by or on
behalf of the Borrower to the Administrative Agent and the Lenders pursuant to
this Article and the Borrower shall designate Information Materials (a) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”.
Section 9.7 USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.
ARTICLE X NEGATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:
Section 10.1 Financial Covenants.
(a)    Minimum Tangible Net Worth. The Borrower shall not permit Tangible Net
Worth at any time to be less than (i) $160,519,584 plus (ii)  seventy-five
percent (75%) of the Net Proceeds of all Equity Issuances effected at any time
after March 31, 2015 by the Borrower or any of its Subsidiaries to any Person
other than the Borrower or any of its Subsidiaries plus (iv) fifty percent (50%)
of positive Consolidated Earnings after taxes earned in any fiscal quarter ended
after the Agreement Date.
(b)    Maintenance of Leverage Ratio. The Borrower shall not permit the Leverage
Ratio to be greater than sixty-seven and one-half percent (67.5%) (as determined
as of the last day of each fiscal quarter).
(c)    Minimum Liquidity. The Borrower shall not permit Liquidity at any time to
be less than $40,000,000.
(d)    Ratio of EBITDA to Interest Expense. The Borrower shall not permit the
ratio of (i) EBITDA of the Borrower and its Subsidiaries for the period of four
consecutive fiscal quarters then ended to (ii) Interest Expense of the Borrower
and its Subsidiaries for such period, to be less than 2.50 to 1.00.

- 90 -

--------------------------------------------------------------------------------




(e)    Permitted Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make an Investment in any Person, except for Permitted
Investments; provided, however, that no Permitted Investment described in
clauses (c) through (f) of the definition thereof shall be made if, after giving
effect thereto, the aggregate amount of such Permitted Investments then
outstanding would exceed fifteen percent (15%) of Tangible Net Worth.
(f)    Land Components. The Borrower shall not permit Land Value to exceed, at
any one time (i) through December 31, 2016, one hundred sixty percent (160%) of
Tangible Net Worth, and (ii) after December 31, 2016, one hundred fifty percent
(150%) of Tangible Net Worth.
(g)    Housing Inventory. The Borrower shall not permit the number of
Speculative Housing Units and Model Housing Units, as at the end of any fiscal
quarter, to exceed the number of Housing Units closed during the period of six
(6) months ending on the last day of such fiscal quarter, on an annualized
basis, multiplied by forty-five percent (45%).
Section 10.2 Negative Pledge.
The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on any
Borrowing Base Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Borrowing Base Property, now owned or
hereafter acquired, except for Permitted Liens, or (b) permit any Borrowing Base
Property or any direct or indirect ownership interest of the Borrower or in any
Person owning a Borrowing Base Property, to be subject to a Negative Pledge,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) customary restrictions contained in the organizational documents of any
Subsidiary that is not a Guarantor as of the Effective Date, (iii) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(iv) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreement otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, and (v) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.
Section 10.3 Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any Subsidiary to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to:
(a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document or existing by reason of Applicable Law, or (ii) with
respect to clause (d), (x) customary provisions restricting assignment of any
agreement or property entered into by the Borrower or any other Subsidiary in
the ordinary course of business, (y) any Permitted Lien or any document or
instrument governing any Permitted Lien (provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien), and (z) customary restrictions in leases, subleases, licenses and
sublicenses or asset sale agreement otherwise permitted by this Agreement so
long as such restrictions relate only to the assets subject thereto.





- 91 -

--------------------------------------------------------------------------------






Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (c) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, or the capital stock of or other Equity Interests
in any of the Borrower’s Subsidiaries, whether now owned or hereafter acquired;
provided, however, that:
(i)    any Material Subsidiary may merge with a Subsidiary so long as such
Material Subsidiary is the survivor;
(ii)    any Subsidiary may sell, transfer or dispose of its assets to any
Material Subsidiary or to the Borrower;
(iii)    the Borrower and any Subsidiary may sell, transfer or dispose of its
assets in the ordinary course of business; provided, however, (1) in the case of
Collateral, such sale, transfer or disposition is in accordance with Section
4.5, (2) other than in the case of Collateral, the Borrower shall be in
compliance with Section 10.1 and no Event of Default exists or will exist after
giving effect to such sale, transfer or disposition, and (3) such sale, transfer
or disposition shall not constitute the sale, transfer or disposition of all or
substantially all of the assets of the Borrower and the Material Subsidiaries;
and
(iv)    the Borrower may liquidate, windup, dissolve, convey, sell, transfer or
otherwise dispose of all or any substantial part of the business or assets of,
or the Equity Interests in, any of its Subsidiaries of the Borrower’s business
in connection with (a) the restructuring or withdrawal from one or more
geographic regions or (b) with respect to any Subsidiary that is a
single-purpose entity, the sale of all of a Subsidiary’s assets, and in either
such event, the provisions of Section 4.6 shall be applicable; provided,
however, (1) if any Collateral is released in connection with such sale,
transfer or disposition, such sale, transfer or disposition is in accordance
with Section 4.5 (including, without limitation, delivery of Release
Consideration to Administrative Agent for application in accordance with Section
4.5) , (2) the Borrower shall be in compliance with Section 10.1 and no Event of
Default exists or will exist after giving effect to such liquidation, windup,
dissolution, sale, transfer or disposition, and (3) such sale, transfer or
disposition, such sale, transfer or disposition shall not result in a Material
Adverse Effect.
Section 10.5 Subordinated Debt Prepayments; Amendments.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, pay any principal of, or accrued interest on, any Subordinated
Debt or otherwise make any voluntary or optional payment with respect to any
principal of, or accrued interest on, any Subordinated Debt or otherwise redeem
or acquire for value any Subordinated Debt or otherwise guaranty any
Subordinated Debt; provided, however, (i) Borrower may make scheduled payments
of interest due with respect to any Subordinated Debt and (ii) Borrower may make
principal payments on the Subordinated Convertible Notes if Borrower delivers to
Administrative Agent a compliance certificate that indicates that Borrower shall
be in compliance with the covenants under Sections 10.1 on a pro forma basis
after giving effect to any such payment of principal. Further, the Borrower
shall not, and shall not permit any other Loan Party or other Subsidiary to,
amend or modify, or permit the amendment or modification of, any agreement or
instrument evidencing the

- 92 -

--------------------------------------------------------------------------------




Subordinated Convertible Notes where such amendment or modification provides for
the following or which has any of the following effects:


(a)    increases the rate of interest accruing on such Subordinated Debt;
(b)    increases the amount of any scheduled installment of principal or
interest on such Subordinated Debt, or shortens the date on which any such
installment or principal or interest on such Subordinated Debt becomes due;
(c)    shortens the final maturity date of such Subordinated Debt;
(d)    increases the principal amount of such Subordinated Debt;
(e)    amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or such Subsidiary or which requires the Borrower or such
Subsidiary to improve its financial performance;
(f)    provides for the payment of additional fees or the increase in existing
fees; and/or
(g)    otherwise could reasonably be expected to be adverse to the interests of
the Administrative Agent or the Lenders.
Section 10.6 Permitted Indebtedness.
Neither Borrower nor any Subsidiary will create, incur or suffer to exist any
Indebtedness, except, without duplication and without duplication as to Borrower
and Subsidiaries:
(a)    The Obligations;
(b)    Unsecured Indebtedness existing on the Agreement Date and described on
Schedule 7.1(g) attached hereto;
(c)    Derivatives Contracts entered into in respect of the Obligations;
(d)    Indebtedness of Borrower owed to a Subsidiary Guarantor, Indebtedness of
a Subsidiary Guarantor owed to Borrower and Indebtedness of a Subsidiary
Guarantor owed to a Subsidiary Guarantor; provided, however, that (a) any
Indebtedness of Borrower owed to a Subsidiary Guarantor is unsecured and
subordinated to Borrower’s Obligations hereunder in a manner satisfactory to
Administrative Agent, and (b) upon any such Subsidiary Guarantor ceasing to be a
Subsidiary Guarantor or such Indebtedness being owed to any Person other than
Borrower or a Subsidiary Guarantor, Borrower or such Subsidiary Guarantor
hereunder, as applicable, shall be deemed to have incurred Indebtedness not
permitted by this clause (d);
(e)    Trade accounts payable and accrued expenses arising or occurring in the
ordinary course of business;
(f)    Indebtedness with respect to Letters of Credit;

- 93 -

--------------------------------------------------------------------------------




(g)    Indebtedness consisting of taxes payable, and obligations in respect of
customer deposits, all to the extent incurred in the ordinary course of
Borrower’s or any Subsidiary’s business;
(h)    Performance bonds, completion bonds, other bonds customarily used by
Borrower in its trade or business, surety and appeal bonds, guarantees of
performance and guarantees of Indebtedness of a special district entered into in
the ordinary course of business (in each case other than for an obligation for
money borrowed);
(i)    Indebtedness arising under a guarantee of indebtedness of any Joint
Venture (provided that such guarantee shall be deemed to be an investment in
such Joint Venture and subject to the limitations in clause (e) of the
definition of Permitted Investments and Section 10.1(e) hereof);
(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;
(k)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(l)    (i) Capitalized Lease Obligations and (ii) Non-Recourse Indebtedness
secured by purchase money Liens on any Property (other than any Borrowing Base
Property) hereafter acquired or the assumption of any Lien on Property (other
than any Borrowing Base Property) existing at the time of such acquisition (and
not created in contemplation of such acquisition), provided that (1) the amount
outstanding under clauses (i) and (ii) shall not exceed $500,000 in the
aggregate at any time and (2) with respect to Indebtedness incurred under clause
(ii) above, (X) any Property securing such Indebtedness shall have been acquired
by Borrower or any Subsidiary in the ordinary course of its respective business
and the Lien on any such Property shall attach to such asset concurrently or
within ninety (90) days after the acquisition thereof, (Y) the amount of such
Indebtedness shall not exceed such purchase price or cost of any Property
securing such Indebtedness, and (Z) each Lien shall attach only to the Property
so acquired;
(m)    The Subordinated Convertible Notes, provided that (i) the outstanding
principal amount of such Indebtedness does not exceed $85,000,000 in the
aggregate at any time, (ii) such Indebtedness is unsecured, (iii) such
Indebtedness is subordinate to the Obligations and (iv) such Indebtedness is not
guaranteed by any Subsidiary Guarantor unless such guaranty is subordinated to
the Guarantied Obligations in a manner satisfactory to Administrative Agent in
its sole and absolute discretion (including, without limitation, a subordination
agreement);
(n)    Other unsecured Indebtedness, provided that (A) after giving effect
thereto, Borrower is in compliance with the financial covenants set forth in
Section 10.1, (B) the maturity date of such Indebtedness is at least one (1)
year after the Maturity Date, (C) any covenants contained in the documents
evidencing such indebtedness must be no more restrictive, when taken as a whole,
than the covenants contained in this Agreement, as determined by Administrative
Agent in its sole discretion, and (D) such indebtedness shall not contain any
cross default to this Agreement; and
(o)    CDD Debt.
Section 10.7 Plans.

- 94 -

--------------------------------------------------------------------------------




The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.
Section 10.8 Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.
Section 10.9 Modifications of Organizational Documents and Material Contracts.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse in any material
respect to the interest of the Administrative Agent, the Issuing Bank or the
Lenders or (b) could reasonably be expected to have a Material Adverse Effect.
(b)    The Borrower shall not enter into, and shall not permit any Subsidiary or
other Loan Party to (i) enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect,
(ii) default in the performance of any material obligations of any Loan Party or
other Subsidiary in any Material Contract, or (iii) permit any Material Contract
to be canceled or terminated prior to its stated maturity.
Section 10.10 Transactions with Affiliates.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1(r)
(including extensions of any agreement or arrangement set forth therein),
(b) transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower, such other Loan Party or such
other Subsidiary and upon fair and reasonable terms which are no less favorable
to the Borrower, such other Loan Party or such other Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, or (c) transactions between the Borrower and/or the Subsidiary
Guarantors and not involving any other Affiliate. Notwithstanding the foregoing,
no payments may be made with respect to any items set forth on such Schedule
7.1(r) if a Default or Event of Default exists or would result therefrom.
Section 10.11 Environmental Matters.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in material violation of
any Environmental Law or in a manner that would reasonably be expected to lead
to any material Environmental Claim or pose a material risk to human health,
safety or the environment. Nothing in this Section shall impose any obligation
or liability whatsoever on the Administrative Agent or any Lender.
Section 10.12 Derivatives Contracts.

- 95 -

--------------------------------------------------------------------------------




The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.
ARTICLE XI DEFAULT
Section 11.1 Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment. Borrower’s failure to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) any principal of any of the Loans or
any Reimbursement Obligation, (ii) any interest on any of the Loans or any
Reimbursement Obligation and such default shall continue for three (3) Business
Days, and (iii) any other amount payable under this Agreement or any other Loan
Document and such default shall continue for five (5) Business Days after notice
by the Administrative Agent to the Borrower.
(b)    Default in Performance.
(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained (A)
in Article X or Sections 9.1, 9.2, 9.3, or 9.4(d), or (B) in Article IX
(excluding Sections 9.1, 9.2, 9.3, and 9.4(d)) and in the case of this
subsection (b)(i)(B) only such failure continues for a period of thirty (30)
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Administrative
Agent; or
(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower obtains knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the
Administrative Agent.
(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished pursuant thereto by, or at the
direction of, any Loan Party to the Administrative Agent, the Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.
(d)    Indebtedness Cross‑Acceleration.
(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Indebtedness (other than
the Loans and Reimbursement Obligations) having an aggregate outstanding
principal amount (or, in the case of

- 96 -

--------------------------------------------------------------------------------




any Derivatives Contract, having, without regard to the effect of any close-out
netting provision, a Derivatives Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of
$1,000,000.00 or more (“Material Indebtedness”); or
(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or
(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise would permit any
holder or holders of any Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid, repurchased, redeemed or defeased prior to its stated maturity; or
(iv)     (1) The existence of an event of default with respect to the
Subordinated Convertible Notes that is not timely cured as provided in the
documents evidencing the Subordinated Convertible Notes, (2) the failure of any
Loan Party to comply with the terms of any subordination provisions of the
Subordinated Convertible Notes or other document running to the benefit of the
Administrative Agent or Lenders, or (3) if any such subordination provisions are
finally determined by a court of competent jurisdiction to be null and void or
unenforceable against any lender holding the Subordinated Convertible Notes.
(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Subsidiary shall: (i) commence a voluntary case under the Bankruptcy
Code or other federal bankruptcy laws (as now or hereafter in effect); (ii) file
a petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding‑up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f);
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary in
any court of competent jurisdiction seeking: (i) relief under the Bankruptcy
Code or other federal bankruptcy laws (as now or hereafter in effect) or under
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of
forty-five (45) consecutive days, or an order granting the remedy or other
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

- 97 -

--------------------------------------------------------------------------------




(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).
(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Borrower, any other Loan Party or any other Subsidiary, $500,000, or (B) in
the case of an injunction or other non-monetary relief, such injunction or
judgment or order could reasonably be expected to have a Material Adverse
Effect.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $500,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any other Subsidiary.
(j)    ERISA.
(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $1,000,000; or
(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $1,000,000, all as determined, and with
such terms defined, in accordance with FASB ASC 715.
(k)    [reserved]
(l)    Change of Control/Change in Management.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than Eric T. Lipar or a group controlled by Eric T. Lipar, is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50.0% of the total voting power of the then outstanding
voting stock of the Borrower; or
(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12 month period constituted
the Board of Directors of

- 98 -

--------------------------------------------------------------------------------




the Borrower (together with any new directors whose election by such Board or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office; or
(iii)    If Eric T. Lipar ceases for any reason to be principally involved in
the senior management of the Borrower, and the Borrower shall have failed to
replace the resulting vacancies in senior management with individuals reasonably
acceptable to the Administrative Agent within a period of 180 days.
(m)    Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30) consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities of the Borrower, any other Loan
Party, or any other Subsidiary taken as a whole and only if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.
(n)    Trigger Event. Following the occurrence of a Trigger Event, Borrower’s
failure to timely comply with the provisions of Section 4.3, including, without
limitation, (i) executing, delivering and causing to be filed Mortgages in favor
of Administrative Agent and (ii) causing to be delivered to Administrative Agent
the Mortgage Requirements.
(o)    Subordinated Debt Documents. The failure of any Loan Party to comply with
the terms of any intercreditor agreement or any subordination provisions of any
note or other document running to the benefit of the Administrative Agent or
Lenders, or if any such document becomes null and void or unenforceable against
any lender holding the Subordinated Debt.
(p)    Mortgages. The failure at any time of any Mortgage to be a valid first
lien upon the Collateral purported to be encumbered thereby or any portion
thereof (subject to Permitted Liens), other than as a result of any release or
reconveyance of any Mortgage with respect to all or any portion of the
Collateral purported to be encumbered thereby pursuant to the terms and
conditions of this Agreement.
Section 11.2 Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1(e) or 11.1(f) with respect to the Borrower, (1)(A) the principal
of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments and the obligation of the Issuing Bank to
issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

- 99 -

--------------------------------------------------------------------------------




(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare (A)
the principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
non-contingent Obligations, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents to be forthwith due and payable, whereupon
the same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) terminate the
Commitments and the obligation of the Issuing Bank to issue Letters of Credit
hereunder.
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Collateral, the property and/or
the business operations of the Borrower and its Subsidiaries and to exercise
such power as the court shall confer upon such receiver.
(e)    Remedies in Respect of Specified Derivatives Contracts. Notwithstanding
any other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Bank or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following: (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider, and (d) to
prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.
Section 11.3 Reserved.
Section 11.4 Marshaling; Payments Set Aside.
No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or

- 100 -

--------------------------------------------------------------------------------




required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Guaranteed Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
Section 11.5 Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 3.3) under any of the Loan Documents, in respect of any Guaranteed
Obligations shall be applied in the following order and priority:
(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such and the Issuing Bank in its
capacity as such, ratably among the Administrative Agent and the Issuing Bank in
proportion to the respective amounts described in this clause (a) payable to
them;


(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause (c) payable to them;


(d)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Bank, and the Specified
Derivatives Providers and in proportion to the respective amounts described in
this clause (d) payable to them; provided, however, to the extent that any
amounts available for distribution pursuant to this clause are attributable to
the issued but undrawn amount of an outstanding Letter of Credit, such amounts
shall be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and


(e)    the balance, if any, after all of the Guaranteed Obligations have been
paid in full, to the Borrower or as otherwise required by Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be. Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XII for itself and its Affiliates as if a “Lender” party
hereto.
Section 11.6 Letter of Credit Collateral Account.

- 101 -

--------------------------------------------------------------------------------




(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Letter of Credit Collateral Account
shall be subject to withdrawal only as provided in this Section.
(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing.
(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within ten (10) Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
Section 11.7 Performance by Administrative Agent.

- 102 -

--------------------------------------------------------------------------------




If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower and the expiration of any cure or grace
periods set forth herein, perform or attempt to perform such covenant, duty or
agreement on behalf of the Borrower or such other Loan Party. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.
Section 11.8 Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent, the
Issuing Bank, and the Lenders under this Agreement and each of the other Loan
Documents, and of the Specified Derivatives Providers under the Specified
Derivatives Contracts, shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Bank, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.
(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XII for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Bank)
hereunder, under the other Loan Documents, (iii) any Specified Derivatives
Provider from exercising the rights and remedies that inure to its benefit or
under any Specified Derivatives Contract, (iv) any Lender from exercising setoff
rights in accordance with Section 13.4 (subject to the terms of Section 3.3), or
(v) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (x) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article XII and (y) in addition
to the matters set forth in clauses (ii), (iv) and (v) of the preceding proviso
and subject to Section 3.3, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.
ARTICLE XII THE ADMINISTRATIVE AGENT
Section 12.1 Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and

- 103 -

--------------------------------------------------------------------------------




thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent,”
“Administrative Agent,” “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX that the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Borrower, any
other Loan Party or any other Affiliate of the Borrower, pursuant to this
Agreement or any other Loan Document not already delivered or otherwise made
available to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.
Section 12.2 Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or as a Specified Derivatives Provider, as the case may be, under
this Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its Affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Borrower, any other Loan Party or any other Affiliate thereof as if it
were any other bank and without any duty to account therefor to the Issuing
Bank, the other Lenders, or any Specified Derivatives Providers. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement, any Specified

- 104 -

--------------------------------------------------------------------------------




Derivatives Contract, or otherwise, without having to account for the same to
the Issuing Bank, the other Lenders or any Specified Derivatives Providers. The
Issuing Bank and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding the Borrower,
other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.
Section 12.3 Collateral Matters; Protective Advances.
(a)    Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to take any action with respect to any Collateral
or Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to any of the Loan Documents.
(b)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction in full of all of the Obligations and Specified Derivatives
Obligations; (ii) as expressly permitted by, but only in accordance with, the
terms of the applicable Loan Document; and (iii) if approved, authorized or
ratified in writing by the Requisite Lenders (or such greater number of Lenders
as this Agreement or any other Loan Document may expressly provide). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section.
(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and in accordance with the time periods
set forth in Section 4.5 and Section 4.6, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for its benefit and the benefit of the other Lender Parties, herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or Specified Derivatives Obligations or any Liens upon
(or obligations of the Borrower or any other Loan Party in respect of) all
interests retained by the Borrower or any other Loan Party, including (without
limitation) the proceeds of such sale or transfer, all of which shall continue
to constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, the
Administrative Agent shall be authorized to deduct all of the expenses
reasonably incurred by the Administrative Agent from the proceeds of any such
sale, transfer or foreclosure.
(d)    The Administrative Agent shall have no obligation whatsoever to the
Lenders, the Issuing Bank or the Specified Derivatives Providers or to any other
Person to assure that the Collateral exists or is owned by the Borrower, any
other Loan Party or any other Subsidiary or is cared for, protected or insured
or that the Liens granted to the Administrative Agent herein or pursuant hereto
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent may act in
any manner it may deem appropriate,

- 105 -

--------------------------------------------------------------------------------




in its sole discretion, and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent resulting from its
gross negligence or willful misconduct.
(e)    The Administrative Agent may make, and shall be reimbursed by the Lenders
(in accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower for, Protective Advances during any one calendar year with respect to
each Property that is Collateral up to the sum of (i) amounts expended to pay
real estate taxes, assessments and governmental charges or levies imposed upon
such Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $500,000. Protective Advances in
excess of said sum during any calendar year for any Property that is Collateral
shall require the consent of the Requisite Lenders. The Borrower agrees to pay
on demand all Protective Advances.
(f)    By their acceptance of the benefits of the Security Documents, each
Lender that is at any time itself a Specified Derivatives Provider, or having an
Affiliate that is a Specified Derivatives Provider, hereby, for itself, and on
behalf of any such Affiliate, in its capacity as a Specified Derivatives
Provider, irrevocably appoints and authorizes the Administrative Agent as its
collateral Administrative Agent, to take such action as contractual
representative on such Specified Derivatives Provider’s behalf and to exercise
such powers under the Security Documents as are specifically delegated to the
Administrative Agent by the terms of this Section 12.3, Section 12.4, and any
Security Document, together with such powers as are reasonably incidental
thereto; provided, that this subsection (f) shall not affect any of the terms of
a Specified Derivatives Contract or restrict a Specified Derivatives Provider
from taking any action permitted by a Specified Derivatives Contract. For the
avoidance of doubt, all references in this Section 12.3 to “Lender” or “Lenders”
shall be deemed to include each Lender (and Affiliate thereof) in its capacity
as a Specified Derivatives Provider.
Section 12.4 Post-Foreclosure Plans
If all or any portion of the Collateral is acquired by the Administrative Agent
as a result of a foreclosure or the acceptance of a deed or assignment in lieu
of foreclosure, or is retained in satisfaction of all or any part of the
Obligations and/or Specified Derivatives Obligations, the title to any such
Collateral, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or Subsidiary of the Administrative Agent, as
Administrative Agent, for the ratable benefit of all Lenders, the Issuing Bank
and the Specified Derivatives Providers. The Administrative Agent shall prepare
a recommended course of action for such Collateral (a “Post-Foreclosure Plan”),
which shall be subject to the approval of the Requisite Lenders. In accordance
with the approved Post-Foreclosure Plan, the Administrative Agent shall manage,
operate, repair, administer, complete, construct, restore or otherwise deal with
the Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral. Actions taken by the Administrative
Agent with respect to the Collateral, which are not specifically provided for in
the approved Post-Foreclosure Plan or reasonably incidental thereto, shall
require the written consent of the Requisite Lenders by way of supplement to
such Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender
will contribute its share (based on its Pro Rata Share) of all reasonable costs
and expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, the
Issuing Bank and each Specified Derivatives Provider, on a monthly basis, an
income and expense statement for such Collateral, and each Lender shall promptly
contribute its Pro Rata Share of any operating loss for such Collateral, and
such other expenses and operating reserves as the Administrative Agent shall
deem reasonably

- 106 -

--------------------------------------------------------------------------------




necessary pursuant to and in accordance with the approved Post-Foreclosure Plan.
To the extent there is net operating income from such Collateral, the
Administrative Agent shall, in accordance with the approved Post-Foreclosure
Plan, determine the amount and timing of distributions to the Lenders, the
Issuing Bank and the Specified Derivatives Providers. All such distributions
shall be made to the Lenders in accordance with their respective Pro Rata
Shares. The Lenders, the Issuing Bank and the Specified Derivatives Providers
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated and the proceeds of such liquidation
will be distributed in accordance with Section 11.5 as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders, the Issuing Bank and the
Specified Derivatives Providers. Any purchase money mortgage or deed of trust
taken in connection with the disposition of such Collateral in accordance with
the immediately preceding sentence shall name the Administrative Agent, as
Administrative Agent for the Lenders, as the beneficiary or mortgagee. In such
case, the Administrative Agent and the Lenders shall enter into an agreement
with respect to such purchase money mortgage or deed of trust defining the
rights of the Lenders in the same Pro Rata Shares as provided hereunder, which
agreement shall be in all material respects similar to this Article insofar as
the same is appropriate or applicable.
Section 12.5 Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a reasonable written
explanation of the reasons behind such objection) within ten (10) Business Days
(or such lesser or greater period as may be specifically required under the
express terms of the Loan Documents) of receipt of such communication, such
Lender shall be deemed to have conclusively approved of or consented to such;
provided, however, that, (x) this sentence shall not apply to any determination,
consent, or approval regarding any matter requiring the consent of all Lenders
or all affected Lenders under Section 13.7(b) and (y) any such deemed approval
or consent shall be effective against a Lender only if the written notice to
such Lender was sent electronically or in an envelope marked “PRIORITY” and
contained a bold-faced, conspicuous legend at the top of the first page thereof
stating “NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LGI HOMES, INC. CREDIT
AGREEMENT FAILURE TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS MAY
RESULT IN THE REQUEST BEING DEEMED GRANTED”.
Section 12.6 Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to

- 107 -

--------------------------------------------------------------------------------




any of the Loan Documents. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.
Section 12.7 Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, the Issuing Bank or any other Person, or shall be responsible to any
Lender, the Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or the Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any Collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lender Parties in any such Collateral; (d) shall have any liability in respect
of any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and (e)
shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct in the
selection of such agent or attorney-in-fact as determined by a court of
competent jurisdiction in a final non-appealable judgment.
Section 12.8 Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent

- 108 -

--------------------------------------------------------------------------------




jurisdiction in a final, non-appealable judgment; provided, further, that no
action taken in accordance with the directions of the Requisite Lenders (or all
of the Lenders, if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section. Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out‑of‑pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.
Section 12.9 Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or

- 109 -

--------------------------------------------------------------------------------




responsibility to provide any Lender or the Issuing Bank with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrower, any other Loan Party or any
other Affiliate thereof which may come into possession of the Administrative
Agent or any of its Related Parties. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.


Section 12.10 Successor Administrative Agent.
The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Bank
directly until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
the Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. Any resignation by an Administrative Agent
shall also constitute the resignation as the Issuing Bank by the Lender then
acting as Administrative Agent (the “Resigning Lender”). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of the Issuing Bank
hereunder and under the other Loan Documents and (ii) the successor Issuing Bank
shall issue letters of credit in substitution for all Letters of Credit issued
by the Resigning Lender as Issuing Bank outstanding at the time of such
succession (which letters of credit issued in substitution shall be deemed to be
Letters of Credit issued hereunder) or make other arrangements satisfactory to
the Resigning Lender to effectively assume the obligations of the Resigning
Lender with respect to such Letters of Credit. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Article XII shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

- 110 -

--------------------------------------------------------------------------------




Section 12.11 Titled Agents.
Each of the Arranger and Documentation Agents (each, a “Titled Agent”), in such
respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents is solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Issuing Bank, the Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.
Section 12.12 Specified Derivatives Contracts; Specified Derivatives Providers.
No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of Specified Derivatives Contracts, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be.
ARTICLE XIII MISCELLANEOUS
Section 13.1 Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:
If to the Borrower:
LGI Homes, Inc.
1450 Lake Robbins Drive, Suite 430
The Woodlands, Texas 77380
Attention: Chief Financial Officer
Telecopy Number: 281.210.2601
Telephone Number: 281.362.8998
E-mail: cmerdian@lgihomes.com



- 111 -

--------------------------------------------------------------------------------




If to the Administrative Agent:
Wells Fargo Bank, National Association
1000 Louisiana St., 16th Floor
Houston, Texas 77002
Attention: Doug Carman
Telecopier: 713.739.1077
Telephone: 713.319.1412
E-mail: doug.carman@wellsfargo.com


with a copy to:
Wells Fargo Bank, National Association
1000 Louisiana St., 16th Floor
Houston, Texas 77002
Attention: April A. Konopka
Telecopier: 713.739.1077
Telephone: 713.319.1404
E-mail: april.a.konopka@wellsfargo.com


with a copy to
Wells Fargo Bank, National Association
Shared Credit Management
333 South Grand Avenue, 9th Floor
Los Angeles, California 90071
Attention: Rita Swayne
Telecopier: 866.600.0943
Telephone: 213.253.6021
E-mail: swayner@wellsfargo.com


If to the Administrative Agent under Article II:
Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303-110
608 Second Avenue S., 11th Floor
Minneapolis, Minnesota 55402-1916
Attn: Alyssa Lyngstad
Telecopier: 877.407.4676
Telephone: 612.316.0114
E-mail: Alyssa.Lyngstad@wellsfargo.com



- 112 -

--------------------------------------------------------------------------------




If to the Issuing Bank:
Wells Fargo Bank, National Association
1000 Louisiana St., 16th Floor
Houston, Texas 77002
Attention: April A. Konopka
Telecopier: 713.739.1077
Telephone: 713.319.1404
E-mail: april.a.konopka@wellsfargo.com


with a copy to
Wells Fargo Bank, National Association
1000 Louisiana St., 16th Floor
Houston, Texas 77002
Attention: Doug Carman
Telecopier: 713.739.1077
Telephone: 713.319.1412
E-mail: doug.carman@wellsfargo.com


If to any other Lender:
To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5 to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.
Section 13.2 Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and

- 113 -

--------------------------------------------------------------------------------




any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expenses and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and all costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents and of the
Administrative Agent in connection with the review of Properties for inclusion
in calculations of the Borrowing Base and the Administrative Agent’s other
activities under Article IV and the reasonable fees and disbursements of counsel
to the Administrative Agent relating to all such activities, (b) to pay or
reimburse the Administrative Agent, the Issuing Bank and the Lenders for all
their reasonable costs and expenses incurred in connection with the enforcement
or preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent incurred in connection with the
representation of the Administrative Agent in any matter relating to or arising
out of any bankruptcy or other proceeding of the type described in
Sections 11.1(e) or 11.1(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor‑in‑possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.
Section 13.3 Stamp, Intangible and Recording Taxes.
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges (but in no event Excluded Taxes)
and shall indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes, fees or charges, which may be payable or
determined to be payable in connection with the execution, delivery, recording,
performance or enforcement of this Agreement, the Notes and any of the other
Loan Documents, the amendment, supplement, modification or waiver of or consent
under this Agreement, the Notes or any of the other Loan Documents or the
perfection of any rights or Liens under this Agreement, the Notes or any of the
other Loan Documents.
Section 13.4 Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the

- 114 -

--------------------------------------------------------------------------------




Issuing Bank, a Lender, an Affiliate of the Issuing Bank or a Lender, or a
Participant, subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, the Issuing Bank, such Lender, any Affiliate of the Administrative Agent,
the Issuing Bank or such Lender, or such Participant, to or for the credit or
the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.
(b)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE

- 115 -

--------------------------------------------------------------------------------




JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
(c)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR
HEREIN.
(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
Section 13.6 Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d), or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (e) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its

- 116 -

--------------------------------------------------------------------------------




Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if the “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Revolving Commitment,
unless Administrative Agent otherwise consents (such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $5,000,000 in the case of a Commitment
or Revolving Loans, then such assigning Lender shall assign the entire amount of
its Commitment and the Loans at the time owing to it.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:
(A)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Revolving Commitment if such assignment is to a Person that is not already
a Lender with a Commitment, an Affiliate of such a Lender or an Approved Fund
with respect to such a Lender; and
(B)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Commitment.
(C)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default exists at the time
of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof.

- 117 -

--------------------------------------------------------------------------------




(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 for any
Defaulting Lender) for each assignment (which fee the Administrative Agent may,
in its sole discretion, elect to waive), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the assignee and such transferor Lender, as appropriate.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such

- 118 -

--------------------------------------------------------------------------------




Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary Administrative Agent of the Borrower, shall maintain at the
Principal Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated in Section 4.6, in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 5.1, 5.4 (subject to the requirements and
limitations therein, including the requirements under Section 3.10(g) (it being
understood that the documentation required under Section 3.10(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 3.3 as though
it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary Administrative Agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary

- 119 -

--------------------------------------------------------------------------------




to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.
Section 13.7 Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (c), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party a party thereto).
Notwithstanding anything to the contrary contained in this Section, the Fee
Letter may only be amended, and the performance or observance by any Loan Party
thereunder may only be waived, in a writing executed by the parties thereto.
(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:

- 120 -

--------------------------------------------------------------------------------




(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;
(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;
(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;
(iv)    modify the definitions of “Revolving Loan Termination Date” (except in
accordance with Section 2.14) or “Revolving Commitment Percentage,” otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for the payment of Fees or any other
Obligations owing to the Revolving Lenders, or extend the expiration date of any
Letter of Credit beyond the date that is thirty days prior to the Revolving Loan
Termination Date, in each case, without the written consent of each Revolving
Lender;
(v)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2 without the written consent of each Lender;
(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;
(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Revolving Lenders required to make
any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Revolving Lender;
(viii)    release any Guarantor from its obligations under the Guaranty (except
as contemplated in Section 4.6) without the written consent of each Lender;
(ix)    amend, or waive the Borrower’s compliance with, Section 2.16 without the
written consent of each Lender;
(x)    release or dispose of any Collateral without the written consent of each
Lender unless released or disposed of as permitted by, and in accordance with,
the terms of this Agreement, including, Sections 4.2, 4.5, 10.4 or 12.4;
(xi)    amend or otherwise modify the provisions of Section 3.3 without the
written consent of each Lender; or
(xii)    permit the Collateral to secure any debt other than the Guaranteed
Obligations without the written consent of each Lender.
(c)    Amendment of Administrative Agent’s Duties, Etc. Unless in writing and
signed by the Administrative Agent, in addition to the Lenders required
hereinabove to take such action, no

- 121 -

--------------------------------------------------------------------------------




amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any of the other Loan Documents.
Any amendment, waiver or consent relating to Section 2.4 or the obligations of
the Issuing Bank under this Agreement or any other Loan Document shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Issuing Bank. No amendment, modification or consent with
respect to this Agreement or any Loan Document altering the ratable treatment of
Guaranteed Obligations arising under Specified Derivatives Contracts resulting
in such Guaranteed Obligations being junior in right of payment to principal on
the Loans or resulting in Guaranteed Obligations owing to any Specified
Derivative Provider becoming unsecured to the extent such Guaranteed Obligations
are to be secured in accorandance with the terms hereof (other than releases of
Liens applicable to all Lenders permitted in accordance with the terms hereof),
in each case in a manner adverse to any Specified Derivative Provider, shall be
effective without the written consent of such Specified Derivative Provider
(which written consent shall not be unreasonably delayed, withheld or
conditioned). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitments of any Defaulting Lender may not be increased,
reinstated or extended without the written consent of such Defaulting Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the written consent of such
Defaulting Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.
(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.
Section 13.8 Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

- 122 -

--------------------------------------------------------------------------------




Section 13.9 Confidentiality.
The Administrative Agent, the Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below), but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the Information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Derivatives Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Derivatives
Contract) or the enforcement of rights hereunder or thereunder; (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Affiliate of the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower or any Affiliate of the Borrower; (g) to the extent requested by,
or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent, the Issuing
Bank and each Lender may disclose any such confidential Information, without
notice to the Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent, the
Issuing Bank or such Lender or in accordance with the regulatory compliance
policy of the Administrative Agent, the Issuing Bank or such Lender. As used in
this Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 13.10 Indemnification.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party) (which counsel may be employees of any
Indemnified Party), incurred by any Indemnified Party or asserted against any
Indemnified Party by any

- 123 -

--------------------------------------------------------------------------------




Person (including the Borrower, any other Loan Party or any other Subsidiary)
other than such Indemnified Party and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Borrower, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, (vi) Administrative Agent and
Lenders entering into this Agreement, (vii) the establishment of this credit
facility in favor of Borrower, (viii) Administrative Agent and/or Lenders being
deemed creditors in possession of Borrower’s information, (ix) Administrative
Agent and/or Lenders being deemed material creditors that are alleged to have
exercised direct or indirect influence, (x) exercise by Administrative Agent
and/or Lenders of any of the rights or remedies available to them pursuant to
any Loan Document, (xi) any civil penalties or fines assessed by OFAC as a
result of Borrower’s conduct, together with all costs and expenses related
thereto, or (xii) the violation of, or non-compliance with, any Applicable Law;
provided, however, that such indemnity shall not, as to any Indemnified Party,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.
(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.
(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers. This Section 13.10 shall not apply with respect to taxes
other than any taxes that represent losses, claims, damages, etc. arising from
any non-tax claim.
Section 13.11 Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this

- 124 -

--------------------------------------------------------------------------------




Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of Sections 3.10,
5.1, 5.4, 12.8, 13.2 and 13.10 and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 13.5, shall continue in full
force and effect and shall protect the Administrative Agent, the Issuing Bank
and the Lenders (i) notwithstanding any termination of this Agreement, or of the
other Loan Documents, against events arising after such termination as well as
before and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.
Section 13.12 Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.
Section 13.13 GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.14 Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.
Section 13.15 Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.
Section 13.16 Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.
Section 13.17 Limitation of Liability.
None of the Administrative Agent, the Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to

- 125 -

--------------------------------------------------------------------------------




sue any of them upon, any claim for any special, indirect, incidental,
consequential or punitive damages suffered or incurred by the Borrower in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.
Section 13.18 Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.
Section 13.19 Construction.
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.
Section 13.20 Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.




[Signatures on Following Pages]



- 126 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.




LGI HOMES, INC., a Delaware corporation






By: /s/ Eric T. Lipar    
Name: Eric T. Lipar
Title: Chief Executive Officer















































- 127 -

--------------------------------------------------------------------------------










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender






By: /s/ Douglas K. Carman    
Name: Douglas K. Carman
Title: Senior Vice President

















- 128 -

--------------------------------------------------------------------------------






FIFTH THIRD BANK




By: /s/ Ted Smith    
Name: Ted Smith
Title: Senior Vice President





- 129 -

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH




By: /s/ Michael Winters    
Name: Michael Winters
Title: Vice President




By: /s/ Kirk L. Tashjian    
Name: Kirk L. Tashjian
Title: Director





- 130 -

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.




By: /s/ Mohammad Hasan    
Name: Mohammad Hasan
Title: Executive Director





- 131 -

--------------------------------------------------------------------------------




TAIWAN COOPERATIVE BANK, LTD., acting through its Los Angeles Branch




By: /s/ Li-Hua Huang    
Name: Li-Hua Huang
Title: V.P. & G.M.





- 132 -

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH




By: /s/ Bill O’Daly    
Name: Bill O’Daly
Title: Authorized Signatory




By: /s/ Sean MacGregor    
Name: Sean MacGregor
Title: Authorized Signatory





- 133 -

--------------------------------------------------------------------------------




CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH




By: /s/ Jane S. C. Yang    
Name: Jane S. C. Yang
Title: V.P. & General Manager



- 134 -

--------------------------------------------------------------------------------




ACADEMY BANK, a division of Armed Forces Bank, N.A.




By: /s/ Todd Wherry    
Name: Todd Wherry
Title: Vice President



















P-135